     Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 1 of 71
                                                                          1


 1                      UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
 2                            SAN JOSE DIVISION

 3
        YVES SICRE DE FONTBRUNE, ET
 4      AL.,
                                            CASE NO.     CV-13-5957-EJD
 5                PLAINTIFFS,
                                            SAN JOSE, CALIFORNIA
 6          VS.
                                            SEPTEMBER 20, 2018
 7      ALAN WOFSY, ET AL.,
                                            PAGES 1 - 70
 8                DEFENDANTS.

 9

10
                          TRANSCRIPT OF PROCEEDINGS
11                  BEFORE THE HONORABLE EDWARD J. DAVILA
                        UNITED STATES DISTRICT JUDGE
12

13                            A-P-P-E-A-R-A-N-C-E-S

14
        FOR THE PLAINTIFFS:     RIMON, P.C.
15                              BY:   RICHARD MOONEY
                                ONE EMBARCADERO CENTER, SUITE 400
16                              SAN FRANCISCO, CALIFORNIA 94111

17
        FOR THE DEFENDANTS:     SHEPPARD, MULLIN, RICHTER & HAMPTON
18                              LLP
                                BY:   NEIL A.F. POPOVIC
19                                    SHANNA M. PEARCE
                                FOUR EMBARCADERO CENTER, 17TH FLOOR
20                              SAN FRANCISCO, CALIFORNIA 94111

21
        OFFICIAL COURT REPORTER:      IRENE L. RODRIGUEZ, CSR, RMR, CRR
22                                    CERTIFICATE NUMBER 8074

23
           PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY,
24    TRANSCRIPT PRODUCED WITH COMPUTER.

25



                         UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 2 of 71
                                                                                       2


           1    SAN JOSE, CALIFORNIA                              SEPTEMBER 20, 2018

           2                              P R O C E E D I N G S

02:38PM    3            (COURT CONVENED AT 2:38 P.M.)

02:38PM    4                 THE COURT:    ALL RIGHT.   LET'S NOW TURN OUR ATTENTION

02:38PM    5    TO 13-5957, DE FONTBRUNE VERSUS WOFSY.       IF THOSE PARTIES COULD

02:38PM    6    COME FORWARD, PLEASE.

02:38PM    7         IF I COULD HAVE YOUR APPEARANCES, PLEASE.

02:39PM    8                 MR. MOONEY:    RICHARD MOONEY FOR THE PLAINTIFFS, YOUR

02:39PM    9    HONOR.    AND IF I MIGHT SOMEWHAT ABASHEDLY BEGIN BY ASKING TO

02:39PM   10    BORROW A PEN FROM ONE OF YOUR FINE COLLEAGUES?

02:39PM   11                 THE COURT:    OF COURSE.

02:39PM   12                 MR. MOONEY:    THANK YOU SO MUCH.     I FEAR I LEFT IT IN

02:39PM   13    MY CAR.

02:39PM   14                 MR. POPOVIC:    GOOD AFTERNOON, YOUR HONOR.

02:39PM   15    NEIL POPOVIC AND SHANNA PEARCE FOR THE DEFENDANTS.         I'D LIKE TO

02:39PM   16    THANK THE COURT FOR ALLOWING US TO HAVE A HEARING.         THIS CASE

02:39PM   17    HAS BEEN PENDING FOR APPROXIMATELY FIVE YEARS, AND THIS IS THE

02:39PM   18    FIRST TIME THAT WE HAVE APPEARED IN THE DISTRICT COURT.         SO

02:39PM   19    WE'RE HAPPY TO HAVE THE OPPORTUNITY.

02:39PM   20                 THE COURT:    WELL, IT'S MY PRIVILEGE TO HAVE YOU HERE

02:39PM   21    TO TALK ABOUT THIS INTERESTING, FASCINATING CASE, AND I'M SURE

02:39PM   22    YOU'LL PROVIDE SOME MORE INFORMATION THAT WOULD BE HELPFUL AS

02:39PM   23    WELL.

02:39PM   24         AND AS YOU KNOW, THIS CASE WAS ORIGINALLY IN SAN FRANCISCO

02:40PM   25    WITH A COLLEAGUE OF MINE.      REGRETTABLY, PERHAPS YOU'RE AWARE



                                    UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 3 of 71
                                                                                   3


02:40PM    1    THAT JUDGE CONTI RECENTLY PASSED, AND IT'S A GREAT LOSS TO THE

02:40PM    2    COURT, AND HE WAS A WONDERFUL JURIST AND A GOOD FRIEND AND SO

02:40PM    3    THAT'S HOW THE CASE CAME TO ME.

02:40PM    4         SO LET ME ASK -- LET ME TURN TO THE DEFENSE FIRST AND WHY

02:40PM    5    DON'T YOU TALK TO ME, IF YOU WOULD, PLEASE, ABOUT THE RELIEF

02:40PM    6    THAT YOU'RE SEEKING IN THIS CASE AND WHY YOU THINK THE COURT

02:40PM    7    SHOULD GRANT THAT RELIEF.

02:40PM    8               MR. POPOVIC:   THANK YOU, YOUR HONOR.    I APPRECIATE

02:40PM    9    THE OPPORTUNITY.

02:40PM   10         THE RELIEF THAT WE SEEK AND AWARD IS TO HAVE THE COURT

02:40PM   11    RULE AS A MATTER OF LAW THAT THE FRENCH JUDGMENT AT ISSUE HERE

02:40PM   12    IS NOT ENTITLED TO RECOGNITION BY THIS COURT.

02:40PM   13         BEFORE I GET INTO THE SUBSTANCE OF THE REASONS WHY THOUGH,

02:41PM   14    I JUST DO WANT TO FLAG ONE ISSUE AND THAT IS THAT WE DID SUBMIT

02:41PM   15    EVIDENTIARY OBJECTIONS BOTH IN OUR OPPOSITION PAPERS, OR RATHER

02:41PM   16    OUR REPLY PAPERS IN RESPONSE TO THE EVIDENCE SUBMITTED IN

02:41PM   17    OPPOSITION AND THEN BECAUSE THERE WAS A FOURTH ROUND OF PAPERS

02:41PM   18    GIVEN THE CROSS-MOTIONS, WE SUBSEQUENTLY SUBMITTED ANOTHER

02:41PM   19    ROUND OF OBJECTIONS TO THE EVIDENCE THAT WAS SUBMITTED ON REPLY

02:41PM   20    BY PLAINTIFFS AT THIS POINT.    THERE WAS ANOTHER PASSING IN THE

02:41PM   21    COURSE OF THIS CASE.   THE NAMED PLAINTIFF PASSED AWAY WHILE THE

02:41PM   22    CASE WAS AT THE NINTH CIRCUIT.

02:41PM   23         AND ALTHOUGH I DON'T WANT TO TAKE UP TIME ARGUING ABOUT

02:41PM   24    THE EVIDENTIARY OBJECTIONS, IF THE COURT IS NOT INCLINED TO, IF

02:41PM   25    THE COURT DOES HAVE QUESTIONS ABOUT THAT, MS. PEARCE WILL



                                   UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 4 of 71
                                                                                       4


02:41PM    1    ADDRESS THE EVIDENTIARY OBJECTIONS, BUT I DO WANT TO MAKE THE

02:41PM    2    POINT THAT THEY ARE IMPORTANT BECAUSE NEITHER MOTION CAN BE

02:41PM    3    GRANTED UNLESS THEY ARE GRANTED BASED ON ADMISSIBLE EVIDENCE IN

02:41PM    4    CONNECTION WITH THE MOTION FOR SUMMARY JUDGMENT.

02:41PM    5                 THE COURT:    OKAY.    WELL, MS. PEARCE, WHY DON'T YOU

02:41PM    6    TELL ME A LITTLE BIT ABOUT YOUR POSITION AS TO YOUR OBJECTIONS

02:42PM    7    IF YOU WOULD LIKE.

02:42PM    8                 MS. PEARCE:   SURE.    THANK YOU, YOUR HONOR.

02:42PM    9         OUR POSITION IS THAT THE MAJORITY OF THE DECLARATIONS

02:42PM   10    WHICH WERE SUBMITTED IN SUPPORT OF PLAINTIFFS' INITIAL

02:42PM   11    CROSS-MOTION AND OPPOSITION TO OUR MOTION AS WELL AS WITH THEIR

02:42PM   12    ULTIMATE REPLY CONSISTED OF ATTORNEY FACT DECLARATIONS.

02:42PM   13         MUCH OF THAT TESTIMONY WAS NOT BASED ON -- WELL, IT WAS

02:42PM   14    NOT BASED UPON PERSONAL KNOWLEDGE, MUCH OF IT WITHOUT ANY

02:42PM   15    IDENTIFIED BASIS, BUT THE MAJORITY OF IT CONSISTS OF ATTORNEY

02:42PM   16    INTERPRETATION OF DOCUMENTS WHICH WERE NOT SUBMITTED TO

02:42PM   17    ACCOMPANY THOSE DECLARATIONS AND WERE NOT PROVIDED TO THE COURT

02:42PM   18    OR FOR OPPOSING COUNSEL TO SEE THE ACTUAL SUBSTANCE OF AND

02:42PM   19    COMMENT UPON.

02:42PM   20                 THE COURT:    SO ONE DECLARATION THAT I'M VERY

02:42PM   21    INTERESTED IN IS DOCUMENT 63-2.        I THINK IT'S SERRE.   IS THAT

02:43PM   22    S-E-R-R-E?

02:43PM   23                 MR. MOONEY:   YES, YOUR HONOR.

02:43PM   24                 THE COURT:    RIGHT.   AND THAT HAS SOME VERY

02:43PM   25    INTERESTING AND HELPFUL INFORMATION.        DO YOU WANT -- DO YOU



                                    UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 5 of 71
                                                                                   5


02:43PM    1    HAVE AN OBJECTION TO THAT DECLARATION?

02:43PM    2                 MS. PEARCE:   ABSOLUTELY.   WE HAVE QUITE A FEW

02:43PM    3    OBJECTIONS TO THAT.

02:43PM    4                 THE COURT:    SURE.

02:43PM    5                 MS. PEARCE:   FOR EXAMPLE, MR. SERRE'S TESTIMONY IN

02:43PM    6    THAT PARTICULAR DECLARATION PARAGRAPHS 8 TO 9 SPEAKS TO SERVICE

02:43PM    7    PERFORMED BY THE FRENCH COURT BUT DOES NOT EXPLAIN ANY BASIS

02:43PM    8    FOR THAT KNOWLEDGE.

02:43PM    9         OUR UNDERSTANDING IS THAT MR. SERRE IS NEW TO THIS CASE

02:43PM   10    AND WAS NOT INVOLVED AT THAT TIME AND HE MAY BE REFERRING TO

02:43PM   11    DOCUMENTS HE HAS SEEN, BUT HE HAS NOT IDENTIFIED THOSE

02:43PM   12    DOCUMENTS OR PROVIDED THEM FOR US TO DISCUSS AND FOR YOU TO

02:43PM   13    EXAMINE.

02:43PM   14         HE ALSO SPOKE ABOUT ACTIVITY IN THE FRENCH PROCEEDINGS

02:43PM   15    ABOUT WHAT THE DEFENDANTS HAD STATED IN THEIR EARLIER BRIEFS IN

02:43PM   16    THE FRENCH PROCEEDINGS ABOUT THE SIGNIFICANCE AND MEANING OF

02:43PM   17    DOCUMENTS ISSUED BY THE FRENCH COURT.

02:43PM   18         BUT AGAIN, THAT'S ATTORNEY INTERPRETATION OF DOCUMENTS

02:44PM   19    WHICH WERE NOT PROVIDED FOR US TO EXAMINE AND DISCUSS

02:44PM   20    OURSELVES.

02:44PM   21                 THE COURT:    I THINK MR. SERRE DESCRIBES ALSO

02:44PM   22    PROCEDURES, PROTOCOLS OF THE FRENCH COURTS IN REGARDS TO THE

02:44PM   23    ENFORCEMENT DIVISION, I'LL CALL IT.

02:44PM   24         DO YOU TAKE ISSUE WITH THAT DESCRIPTION OF THE PROCEDURAL

02:44PM   25    METHODS OF THE FRENCH COURT?



                                    UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 6 of 71
                                                                                    6


02:44PM    1               MS. PEARCE:   WELL, I WOULD LIKE TO SEE WHAT

02:44PM    2    SPECIFICALLY WE'RE REFERRING TO.     IF YOU DON'T MIND, I'LL BE

02:44PM    3    HAPPY TO PULL IT UP JUST SO THAT I CAN --

02:44PM    4               THE COURT:    IT'S 63-2, AND MAYBE YOU HAVE IT AT YOUR

02:44PM    5    FINGERTIPS.

02:44PM    6               MS. PEARCE:   63-2 IT APPEARS IS MR. MOONEY'S

02:44PM    7    DECLARATION.

02:44PM    8               MR. MOONEY:   I THINK IT MIGHT BE 63-1, YOUR HONOR.

02:44PM    9               THE COURT:    YES.   THANK YOU.

02:44PM   10               MS. PEARCE:   GREAT.

02:45PM   11               THE COURT:    I THINK IT DESCRIBES -- WELL, LET ME

02:45PM   12    TURN AND INTERRUPT YOU FOR JUST A MOMENT, COUNSEL, AND TURN TO

02:45PM   13    MR. MOONEY.

02:45PM   14         MR. MOONEY, WHY DON'T YOU TELL ME WHAT YOU THINK

02:45PM   15    MR. SERRE'S DESCRIPTION OF -- AND THE WAY I LOOKED AT IT WAS

02:45PM   16    HIS DESCRIPTION OF THE FRENCH COURT VIS-A-VIS THE ENFORCEMENT

02:45PM   17    COURT.

02:45PM   18               MR. MOONEY:   SURE.    SO FROM THE QUESTIONS I GET THE

02:45PM   19    SENSE THAT THERE MAY BE TWO DIFFERENT SUBSETS HERE.      ONE IS THE

02:45PM   20    DESCRIPTIONS OF THE DOCUMENTS FROM THE COURT.      AND

02:45PM   21    UNFORTUNATELY, THERE WAS A THIRD PASSING IN THE CASE AND THE

02:45PM   22    FRENCH COUNSEL WHO REPRESENTED THE PLAINTIFFS AT THE TIME HAS

02:45PM   23    PASSED SO MR. SERRE IS NEW.      HE'S BEEN ON THE CASE THREE OR

02:45PM   24    FOUR YEARS, BUT HE WAS NOT THERE IN THE UNDERLYING ACTION.

02:46PM   25         SO OF COURSE THE FRENCH DOCUMENTS WERE OBTAINED FROM PRIOR



                                   UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 7 of 71
                                                                                 7


02:46PM    1    COUNSEL, AND, OF COURSE, DEFENDANTS HAD -- WELL, ACTUALLY THEY

02:46PM    2    HAD SOME OF THE SAME COUNSEL IN FRANCE, AND THEY HAVE FRENCH

02:46PM    3    COUNSEL AS WELL, AND THE DOCUMENTS ARE AVAILABLE TO ALL OF

02:46PM    4    COUNSEL FROM THE COURT.

02:46PM    5         ALMOST ALL OF THE DOCUMENTS THAT ARE DISCUSSED, CERTAINLY

02:46PM    6    THE MAIN ONES, ARE ATTACHED TO THE DECLARATION OR TO A

02:46PM    7    DECLARATION THAT THE DEFENDANTS HAVE PROVIDED.

02:46PM    8         SO I DON'T KNOW OF ANY IMPORTANT DOCUMENTS THAT ARE NOT

02:46PM    9    WITHIN THE RECORD.

02:46PM   10         TO THE EXTENT THAT THERE IS A DESCRIPTION OF A DOCUMENT BY

02:46PM   11    MR. SERRE IN THE RECORD WHERE THE DOCUMENT IS NOT ATTACHED,

02:46PM   12    IT'S BASED UPON HIS REVIEW -- WELL, HE SAID TO ME IT'S BASED ON

02:46PM   13    HIS REVIEW OF THE FILES.    AND I KNOW HE HAS REVIEWED THE FILES.

02:46PM   14    I KNOW I CAN REPRESENT THAT I'VE SPOKEN HUNDREDS OF TIMES WITH

02:46PM   15    HIM, AND HE APPEARS TO HAVE REVIEWED THE FILES.

02:46PM   16         CERTAINLY IF THERE'S ANY QUESTION ABOUT ANY OF THE

02:46PM   17    DOCUMENTS BEING MISCHARACTERIZED, THERE COULD HAVE BEEN A

02:46PM   18    RESPONSE TO THAT -- THEY HAVE SEVERAL LAWYERS IN FRANCE AND

02:47PM   19    SUBMITTED SEVERAL FRENCH DECLARATIONS AS YOUR HONOR IS AWARE.

02:47PM   20         SO THAT TO ME, ABSENT A SPECIFIC DOCUMENT THAT WE WANT TO

02:47PM   21    TALK ABOUT, KIND OF COVERS THE DOCUMENTS.

02:47PM   22         WITH RESPECT TO THE PROCEDURE OF WHAT HAPPENS, I THINK HE

02:47PM   23    LAID THE FOUNDATION THAT HE'S A QUALIFIED FRENCH LAWYER WHO

02:47PM   24    PRACTICES REGULARLY BOTH IN THE GRAND INSTANCE COURT AND IN THE

02:47PM   25    COURTS OF APPEALS.   HE'S BASICALLY ME BUT BETTER LOOKING, AND I



                                   UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 8 of 71
                                                                                 8


02:47PM    1    THINK HE IS COMPETENT TO DESCRIBE FOR THIS COURT THE PROCEDURES

02:47PM    2    FOLLOWED IN THE FRENCH COURT.

02:47PM    3               THE COURT:    AND IS IT YOUR POSITION, MR. MOONEY,

02:47PM    4    THAT THE COURT CAN RELY ON HIS DECLARATION OF THE PROCEDURES IN

02:47PM    5    THE FRENCH COURT?

02:47PM    6               MR. MOONEY:    I THINK IT IS.   I MEAN, THAT IS OUR

02:47PM    7    POSITION, YES, YOUR HONOR, AND I DON'T SEE WHY IT WOULDN'T BE.

02:47PM    8    THAT'S COMMON IN THESE KINDS OF CASES.

02:47PM    9         OBVIOUSLY WITH RESPECT TO LEGAL ISSUES, I LOST THIS ISSUE

02:47PM   10    IN THE COURT OF APPEALS, BUT IT'S CERTAINLY TRUE.

02:47PM   11         YOUR HONOR IS ENTITLED TO DO YOUR HONOR'S OWN RESEARCH AND

02:47PM   12    LOOK AT ANYTHING YOUR HONOR WANTS BECAUSE THAT IS TREATED AS A

02:48PM   13    QUESTION OF LAW.

02:48PM   14         BUT ONE UNDERSTANDING, PARTICULARLY WITH PROCEDURAL

02:48PM   15    ISSUES, CAN REALLY BEST BE OBTAINED BY THE PRACTITIONERS WHO

02:48PM   16    PRACTICE THERE, AND, OF COURSE, THEY HAVE THEIR PRACTITIONERS

02:48PM   17    AS WELL IF THEY DISAGREE.

02:48PM   18               THE COURT:    OKAY.   ALL RIGHT.   THANK YOU.

02:48PM   19         SO, MS. PEARCE, I WAS CURIOUS ABOUT THE PROCEDURAL

02:48PM   20    STATEMENT OF MR. SERRE AND WHETHER OR NOT THE COURT CAN RELY ON

02:48PM   21    THAT AS HIS DECLARATION.

02:48PM   22               MS. PEARCE:    WELL, CERTAINLY OUR POSITION IS THAT

02:48PM   23    MR. SERRE UNDER FEDERAL RULE OF CIVIL PROCEDURE 44.1 MAY

02:48PM   24    PROVIDE TESTIMONY AND OPINION ABOUT FRENCH LAW, BUT IN TERMS OF

02:48PM   25    FACTUAL TESTIMONY, I THINK THAT'S WHERE OUR OBJECTIONS LIE.



                                    UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 9 of 71
                                                                                 9


02:48PM    1               THE COURT:    SO CAN I RELY ON MR. SERRE WHEN HE

02:48PM    2    DESCRIBES THE NUANCE OF THE FRENCH COURT SYSTEM VIS-A-VIS THE

02:48PM    3    EQUIVALENT TRIAL COURT, IF YOU WILL, AND THEN THE SUBSEQUENT

02:49PM    4    ENFORCEMENT COURT AND HOW ONE RECEIVES OR GOES TO THAT COURT TO

02:49PM    5    APPARENTLY ENFORCE A JUDGMENT?

02:49PM    6               MS. PEARCE:    WELL, I THINK THAT -- YOU KNOW, MY

02:49PM    7    COLLEAGUE HERE MAY HAVE SOME OPINIONS TO SHARE ABOUT THE

02:49PM    8    COMPARISONS BETWEEN THE TWO SYSTEMS, AND I KNOW THAT OUR EXPERT

02:49PM    9    HAS ALSO SPOKEN TO THOSE ISSUES AND WHAT IS APPLES TO APPLES

02:49PM   10    AND WHAT IS APPLES TO ORANGES.

02:49PM   11         SO IF YOU DON'T MIND, I WOULD LIKE TO LEAVE THAT TOPIC TO

02:49PM   12    MR. POPOVIC TO ADDRESS.

02:49PM   13               THE COURT:    SURE.   OKAY.    MR. POPOVIC.

02:49PM   14               MR. POPOVIC:   YES, YOUR HONOR.      THANK YOU.

02:49PM   15    CERTAINLY MR. SERRE IS IN A POSITION TO EXPRESS HIS OPINION

02:49PM   16    ABOUT FRENCH PROCEDURE.    THAT'S A DESCRIPTION OF FOREIGN LAW AS

02:49PM   17    TO WHICH HE EXPRESSES AN OPINION.        IT'S NOT A FACT.

02:49PM   18         AND WE HAVE PRESENTED COUNTER EXPERT TESTIMONY AS TO OUR

02:49PM   19    UNDERSTANDING OF THE FRENCH PROCEDURE AND THE IMPORT OF VARIOUS

02:49PM   20    STEPS ALONG THE PATH TO ENFORCEMENT AND SUBSEQUENT TO

02:50PM   21    ENFORCEMENT.

02:50PM   22         IF THERE'S A PARTICULAR ASPECT OF HIS OPINION, SOME

02:50PM   23    EXPRESSION HE MADE, AND I HAVE ONE IN MIND THAT YOUR HONOR IS

02:50PM   24    INTERESTED IN, THEN CERTAINLY WE CAN RESPOND TO THAT.

02:50PM   25         I SENSED PERHAPS FROM YOUR INITIAL QUESTION THAT WHAT YOU



                                   UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 10 of 71
                                                                                   10


02:50PM    1     WERE GETTING AT IS HIS CHARACTERIZATION OF THE FRENCH NOTION OF

02:50PM    2     SUBJECT MATTER JURISDICTION AND WHETHER THE ENFORCEMENT COURT

02:50PM    3     HAS IN EFFECT SUBJECT MATTER JURISDICTION OVER ANY ENFORCEMENT

02:50PM    4     ACTION WHICH I UNDERSTAND TO BE PLAINTIFFS' POSITION.

02:50PM    5          AND OUR POSITION IN RESPONSE TO THAT IS A LEGAL POSITION.

02:50PM    6     IT'S NOT A -- IT'S NOT QUESTIONING HIS VERACITY, BUT IT'S

02:50PM    7     QUESTIONING THE PERSUASIVENESS OF HIS OPINION AND OUR VIEW OF

02:50PM    8     THAT BACKED UP BY THE EXPERTS, INCLUDING THE PRACTITIONER

02:50PM    9     MS. LE GUILLOU IS THAT THE -- CERTAINLY THE ENFORCEMENT COURT

02:50PM   10     IS THE PLACE WHERE YOU WOULD BRING AN ENFORCEMENT ACTION, BUT

02:50PM   11     THAT'S NOT THE WHOLE ISSUE IN TERMS OF SUBJECT MATTER

02:50PM   12     JURISDICTION.

02:51PM   13          SUBJECT MATTER JURISDICTION ALSO INCLUDES THE QUESTION OF

02:51PM   14     WHETHER THE PARTICULAR CASE IS ONE THAT THAT COURT CAN ADDRESS

02:51PM   15     THE MERITS OF.   IT'S ANALOGOUS TO A STANDING ISSUE HERE.

02:51PM   16          IN THE UNITED STATES FEDERAL SYSTEM WE REFER TO OR WE

02:51PM   17     TREAT STANDING, ARTICLE III STANDING AS AN ISSUE OF SUBJECT

02:51PM   18     MATTER JURISDICTION WHEREAS WE TREAT STATUTORY STANDING AS A

02:51PM   19     QUESTION OF THE MERITS.

02:51PM   20          AND IN -- EXCUSE ME.   IN THE FRENCH SYSTEM THEY DON'T USE

02:51PM   21     THE TERM "SUBJECT MATTER JURISDICTION," BUT THEY DO USE

02:51PM   22     "STANDING" AND THEY CONSIDER "STANDING" IN THE CONTEXT

02:51PM   23     OF IRRECEVABILITE.

02:51PM   24          I AM SORRY, I AM SPEAKING TOO QUICKLY.       IT'S A FRENCH WORD

02:51PM   25     THAT I AM GOING TO MISPRONOUNCE PROBABLY.



                                   UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 11 of 71
                                                                                   11


02:51PM    1                  THE COURT:   CAN YOU SPELL IT.

02:51PM    2                  MR. POPOVIC:   IT'S I-R-R-E-C-E-V-A-B-I-L-I-T-E WITH

02:51PM    3     AN ACCENT.

02:51PM    4          AND THAT IS -- BUT THE FUNCTION OF THAT DOCTRINE IS THE

02:52PM    5     SAME AS STANDING UNDER THE ARTICLE III CONTEXT IN THE UNITED

02:52PM    6     STATES COURT WHERE THE COURT MUST DETERMINE DOES THE PLAINTIFF

02:52PM    7     HAVE THE RIGHT TO PURSUE THIS MATTER?      DOES THE PLAINTIFF HAVE

02:52PM    8     THE REQUISITE INTEREST IN THE OUTCOME OF THE CASE?     AND IF NOT,

02:52PM    9     THEN JUST AS YOUR HONOR WOULD NOT REACH THE MERITS, A FRENCH

02:52PM   10     COURT WOULD NOT REACH THE MERITS AND THE CASE IS DEEMED

02:52PM   11     INADMISSIBLE JUST AS HERE IT WOULD BE DEEMED -- IT WOULD BE

02:52PM   12     DISMISSED FOR A LACK OF SUBJECT MATTER JURISDICTION.

02:52PM   13          AND THAT GOES TO OUR ARGUMENT UNDER THAT PRONG OF THE

02:52PM   14     UNIFORM FOREIGN COUNTRY MONEY JUDGMENTS RECOGNITION ACT THAT

02:52PM   15     THE FRENCH COURT LACKED SUBJECT MATTER JURISDICTION.

02:52PM   16                  THE COURT:   AND SINCE WE'RE TALKING ABOUT THAT,

02:52PM   17     THAT'S ONE TOPIC I DID WANT TO HEAR ABOUT.      SO TELL ME YOUR

02:52PM   18     POSITION ON THAT AGAIN, WHY DO YOU THINK THAT THAT COURT LACKED

02:52PM   19     SUBJECT MATTER JURISDICTION?

02:52PM   20                  MR. POPOVIC:   THE FRENCH COURT LACKED SUBJECT MATTER

02:53PM   21     JURISDICTION BECAUSE THE PLAINTIFF, THE ORIGINAL PLAINTIFF,

02:53PM   22     MR. DE FONTBRUNE, TRANSFERRED THE UNDERLYING COPYRIGHT SHORTLY

02:53PM   23     AFTER THE 2001 UNDERLYING JUDGMENT, NOT THE ENFORCEMENT

02:53PM   24     JUDGMENT THAT WE'RE NOW HERE TALKING ABOUT, BUT THE PRIOR

02:53PM   25     JUDGMENT THAT WAS SUBSEQUENTLY ENFORCED.



                                     UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 12 of 71
                                                                                 12


02:53PM    1          THE ORIGINAL PLAINTIFF TRANSFERRED THAT PRIOR TO BRINGING

02:53PM    2     THE ENFORCEMENT ACTION.   SO AT THE TIME HE BROUGHT THE

02:53PM    3     ENFORCEMENT ACTION, ALTHOUGH HE DID NOT CALL THIS TO THE

02:53PM    4     ATTENTION OF THE FRENCH COURT, HE DID NOT OWN THE COPYRIGHTS AT

02:53PM    5     ISSUE AND INDEED IN PAPERS THAT HE SUBMITTED TO GET THE FRENCH

02:53PM    6     OFFICIALS TO SEIZE COPIES OF THE BOOKS, HE SAID THAT HE HAD

02:53PM    7     TRANSFERRED NOT JUST THE COPYRIGHT BUT THE RIGHTS THAT ARISE

02:53PM    8     OUT OF THE 2001 JUDGMENT.

02:53PM    9          SO IT IS OUR POSITION THAT THAT MEANT THAT HE DID NOT HAVE

02:53PM   10     STANDING TO ENFORCE AN INJUNCTIVE COMPONENT OF AN ORDER; THAT

02:53PM   11     THE INJUNCTIVE COMPONENT WAS REQUIRING THE DEFENDANTS TO GET

02:54PM   12     RID OF AND NOT SELL IN FRANCE ANY COPIES OF THESE BOOKS.

02:54PM   13          ONCE THE COPYRIGHT IS TRANSFERRED, THAT'S NOT HIS INTEREST

02:54PM   14     ANYMORE AND ONCE HE HAS SAID -- AND SO PLAINTIFFS HAVE ARGUED,

02:54PM   15     WELL, EVEN THOUGH THE COPYRIGHTS WERE TRANSFERRED, THE RIGHTS

02:54PM   16     IN THE JUDGMENT WERE NOT TRANSFERRED.

02:54PM   17                THE COURT:   RIGHT.   THE JUDGMENT EXISTED; RIGHT?

02:54PM   18                MR. POPOVIC:   THE JUDGMENT EXISTS, BUT THERE ARE TWO

02:54PM   19     PROBLEMS WITH THAT ARGUMENT.

02:54PM   20          ONE IS THAT AS A MATTER OF CONTRACT THE RIGHTS IN THE

02:54PM   21     JUDGMENT WERE TRANSFERRED AND AS A MATTER OF THE PLAINTIFF

02:54PM   22     MAKING A REPRESENTATION TO THE FRENCH COURT, HE REPRESENTED TO

02:54PM   23     THE FRENCH COURT THAT THE RIGHTS ACQUIRED IN THE JUDGMENT,

02:54PM   24     WHICH WOULD BE THE ASTREINTE THAT IS AT ISSUE HERE --

02:54PM   25                THE COURT:   HOW DO YOU SPELL THAT?



                                   UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 13 of 71
                                                                                   13


02:54PM    1                  MR. POPOVIC:   A-S-T-R-E-I-N-T-E -- WERE TRANSFERRED

02:54PM    2     AS WELL.

02:54PM    3          MOREOVER, AS YOUR HONOR HAS HEARD THAT WE HAD A TRIP TO

02:54PM    4     THE NINTH CIRCUIT IN THIS CASE, AND ONE OF THE THINGS THAT WAS

02:55PM    5     AT ISSUE WAS HOW YOU PROVE FOREIGN LAW.      ON THAT PART WE

02:55PM    6     PREVAILED.

02:55PM    7          ON THE PART ABOUT WHETHER THE FRENCH REMEDY WAS A FINER

02:55PM    8     PENALTY, WE DID NOT PREVAIL.     AND IN REACHING THE CONCLUSION

02:55PM    9     THAT THE LIQUIDATION OF ASTREINTE IS NOT A FINAL PENALTY, THE

02:55PM   10     NINTH CIRCUIT COMMENTED ABOUT HOW THE ASTREINTE IS TO PROTECT

02:55PM   11     HIS COPYRIGHT, THAT IS, THE PLAINTIFFS' COPYRIGHT.

02:55PM   12          SO TO GET TO THE DETERMINATION THAT THE ASTREINTE IS NOT A

02:55PM   13     FINAL PENALTY, THE COURT -- THE NINTH CIRCUIT RECOGNIZED OR

02:55PM   14     TREATED IT AS BEING SOMETHING THAT GOES ALONG WITH THE

02:55PM   15     COPYRIGHTS AND SO THAT'S WHY IT IS CONTINUING TO COMPENSATE THE

02:55PM   16     PLAINTIFF FOR INFRINGEMENT OF HIS COPYRIGHT.

02:55PM   17          HAVING TAKEN THAT POSITION, AND PREVAILED IN THE NINTH

02:55PM   18     CIRCUIT ON THAT ISSUE, PLAINTIFFS NOW COME BACK, INTERESTINGLY

02:55PM   19     THEY SUBMIT A DECLARATION FROM AN EXPERT WHO IS TRYING TO

02:56PM   20     CHARACTERIZE WHETHER YOU CAN TRANSFER IT.

02:56PM   21          IN THAT DECLARATION THEY TRANSLATE THE WORD "ASTREINTE" AS

02:56PM   22     PENALTY 26 TIMES BECAUSE NOW THEY DON'T NEED TO SHOW THAT IT'S

02:56PM   23     NOT A PENALTY, BUT MORE IMPORTANTLY IN SUBSTANCE THE PURPOSE OF

02:56PM   24     THAT IS THAT THEY'RE TRYING TO ARGUE THAT THE ASTREINTE IS NOT

02:56PM   25     TIED TO THE COPYRIGHT BUT THAT'S IT'S TIED INSTEAD TO THE



                                     UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 14 of 71
                                                                                   14


02:56PM    1     JUDGMENT, AND, THEREFORE, WASN'T TRANSFERRED WHEN THE COPYRIGHT

02:56PM    2     TRANSFERRED.

02:56PM    3          THEY CAN'T TAKE THAT POSITION BECAUSE THE LAW OF THE CASE

02:56PM    4     NOW, BASED ON THE NINTH CIRCUIT, IS THAT THE ASTREINTE IS TO

02:56PM    5     PROTECT THE COPYRIGHT.

02:56PM    6          MOREOVER, THERE'S THE FACTUAL EVIDENCE THAT

02:56PM    7     MR. DE FONTBRUNE REPRESENTED TO THE FRENCH AUTHORITIES THAT THE

02:56PM    8     RIGHTS ACQUIRED IN THE 2001 JUDGMENT WERE TRANSFERRED ALONG

02:56PM    9     WITH THE COPYRIGHTS.

02:56PM   10          SO BACKING UP TO HOW DOES THAT AFFECT SUBJECT MATTER

02:56PM   11     JURISDICTION, THAT MEANS THAT WHEN MR. DE FONTBRUNE INITIATED

02:56PM   12     THE ENFORCEMENT ACTION IN FRANCE IN 2011, HE DID NOT HAVE

02:57PM   13     STANDING, AND, THEREFORE, THAT FRENCH COURT DID NOT HAVE

02:57PM   14     SUBJECT MATTER JURISDICTION.

02:57PM   15                THE COURT:    I THINK I CAPTURE THAT.   AND IT SEEMS

02:57PM   16     LIKE THAT WAS -- IF YOU'LL PARDON ME, IT WAS A RECENT DISCOVERY

02:57PM   17     BY YOUR CLIENT.

02:57PM   18                MR. POPOVIC:   YES.   AND IT WAS A KIND OF AN IRONIC

02:57PM   19     DISCOVERY BECAUSE THE WAY WE LEARNED ABOUT THIS IS WAS THAT

02:57PM   20     WHEN THE INITIAL COMPLAINT WAS FILED IN ALAMEDA COUNTY IN THIS

02:57PM   21     CASE THERE WAS AN EXHIBIT ATTACHED FROM ANOTHER CASE.

02:57PM   22          AND THE EXHIBIT FROM THE OTHER CASE WAS A JUDGMENT WHERE

02:57PM   23     THE COURT IN THE OTHER CASE HAD FOUND SUA SPONTE WITHOUT

02:57PM   24     MR. WOFSY OR HIS COMPANY APPEARING THAT THE PLAINTIFFS LACKED

02:57PM   25     STANDING TO PURSUE COPYRIGHT INFRINGEMENT FOR A NUMBER OF



                                   UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 15 of 71
                                                                                   15


02:57PM    1     VOLUMES OF THE BOOK, INCLUDING THE TWO VOLUMES AT ISSUE IN THE

02:57PM    2     UNDERLYING CASE HERE.

02:57PM    3                THE COURT:    OKAY.

02:57PM    4                MR. MOONEY:    SO LET ME JUST SAY THAT IT'S NOT SO

02:57PM    5     IRONIC.   THE REASON THAT MR. WOFSY DID NOT FIND OUT ABOUT THE

02:57PM    6     RULING IN THE OTHER CASE IS BECAUSE HE WROTE A SNARKY NOTE BACK

02:57PM    7     TO THE FRENCH COURT SAYING, "I'M NOT GOING TO SHOW UP."

02:58PM    8          SO HE WOULD HAVE KNOWN A LONG TIME EARLIER.

02:58PM    9                THE COURT:    WELL, THERE IS SOME -- AND WE'LL

02:58PM   10     PROBABLY GET INTO THAT HISTORY ABOUT THE TIMING OF THINGS.       AND

02:58PM   11     JUST, FRANKLY, LET ME JUST SAY THIS, I'VE LOOKED AT THE

02:58PM   12     TIMELINES HERE AND WHAT HAPPENED AND I DON'T MEAN TO INTERRUPT

02:58PM   13     YOUR COLLOQUY HERE OR YOUR RESPONSE --

02:58PM   14                MR. MOONEY:    NOT AT ALL, YOUR HONOR.

02:58PM   15                THE COURT:    BUT IT DOES APPEAR THAT THERE WAS SOME

02:58PM   16     ISSUE ABOUT NOTICE, THAT'S ANOTHER THING THAT WE'LL PROBABLY

02:58PM   17     TALK ABOUT.

02:58PM   18                MR. POPOVIC:   YES, YOUR HONOR.

02:58PM   19                THE COURT:    AND THEN THERE'S A -- I DON'T KNOW IF

02:58PM   20     YOUR CLIENT IS RELYING ON THE FACT THAT HE RECEIVED A DOCUMENT

02:58PM   21     THAT WAS IN FRENCH AND HE'S RELYING ON HAGUE LANGUAGE OR A

02:58PM   22     CALIFORNIA CASE PERHAPS THAT SAID IF IT'S NOT IN ENGLISH, IT'S

02:58PM   23     NOT ENFORCEABLE, AND WE DON'T HAVE TO LOOK AT IT.     YOU DON'T

02:58PM   24     HAVE TO ANSWER RIGHT NOW.

02:58PM   25                MR. POPOVIC:   WE WILL.   WE WILL.



                                   UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 16 of 71
                                                                                    16


02:58PM    1                THE COURT:    I'M GIVING YOU A PREVIEW OF THINGS --

02:58PM    2                MR. POPOVIC:   THANK YOU, YOUR HONOR.

02:58PM    3                THE COURT:    -- I'VE LOOKED AT AND THEY'RE OF

02:58PM    4     INTEREST TO ME.

02:58PM    5          AND THEN AS I UNDERSTAND IT YOUR CLIENT IS FLUENT IN

02:59PM    6     FRENCH AND CAN READ AND WRITE FRENCH AND CERTAINLY SPEAK AND

02:59PM    7     UNDERSTAND IT.

02:59PM    8          SO THERE'S SOME NOTICE ISSUE.    AND THE QUESTION -- AND

02:59PM    9     AGAIN, I'M BEING VERY FRANK HERE -- IS THERE AN ISSUE ABOUT

02:59PM   10     WHETHER OR NOT YOUR CLIENT ACTUALLY DID HAVE KNOWLEDGE AND

02:59PM   11     CHOSE TO VOLUNTARILY ABSENT HIMSELF?     DID HE HAVE A SELECTIVE

02:59PM   12     DECISION ABOUT WHEN HE WAS GOING TO PARTICIPATE AND NOT SUCH

02:59PM   13     THAT IF YOU LOOK AT A TIMELINE, IT COULD BE ARGUED PERHAPS THAT

02:59PM   14     HE CHOSE TO ABSENT HIMSELF VOLUNTARILY, AND, THEREFORE, I THINK

02:59PM   15     THE PHRASE IN LAW SCHOOL WAS SLEPT ON HIS RIGHTS AND THEN TRIED

02:59PM   16     TO COME BACK IN?

02:59PM   17          I'M JUST GIVING YOU A PREVIEW OF WHERE THAT IS.

02:59PM   18                MR. POPOVIC:   I APPRECIATE THAT, YOUR HONOR.

02:59PM   19                THE COURT:    MR. MOONEY, I'LL LET YOU CONTINUE NOW.

02:59PM   20                MR. MOONEY:    SO JUST ON A POINT OF PERSONAL

02:59PM   21     PRIVILEGE, YOUR HONOR.    I, OF COURSE, DID NOT DO THE

02:59PM   22     TRANSLATIONS OF THE DECLARATION SO WHEN MY FRIEND AND ADVERSARY

02:59PM   23     MR. POPOVIC SAYS THAT WE CHANGED THE TRANSLATION, OF COURSE

02:59PM   24     THAT'S NOT TRUE.   WE HAD NOTHING TO DO WITH THE TRANSLATION.

02:59PM   25          AND I THINK COUNSEL ALSO STRETCHES THE CHARACTERIZATION OF



                                    UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 17 of 71
                                                                                   17


02:59PM    1     THE NINTH CIRCUIT DECISION WHICH WAS NOT IN THE BRIEFING AND IS

03:00PM    2     A NEW ARGUMENT HERE.

03:00PM    3          THE FOCUS OF THE NINTH CIRCUIT DECISION IS THAT IT IS

03:00PM    4     MONEY BEING PAID TO AN INDIVIDUAL BASED UPON RIGHTS OF AN

03:00PM    5     INDIVIDUAL, WHETHER THEY HAPPEN NOW OR HAPPENED BEFORE OR

03:00PM    6     WHATEVER AND NOT TO THE GOVERNMENT.

03:00PM    7                 THE COURT:    AS A PENALTY?

03:00PM    8                 MR. MOONEY:   EXACTLY.   AND THAT'S TRADITIONALLY BEEN

03:00PM    9     THE DEFINITION OF FINE OR PENALTY AND THE NINTH CIRCUIT

03:00PM   10     CONCLUDED THAT THAT WAS APPROPRIATE.

03:00PM   11          WITH RESPECT TO WHAT HAPPENED HERE, THERE ARE TWO -- THERE

03:00PM   12     ARE SEVERAL POSSIBLE ISSUES.     ONE IS THAT THERE IS A DISPUTE

03:00PM   13     ABOUT WHETHER THERE WAS A TRANSFER OF THE RIGHTS ASSOCIATED

03:00PM   14     WITH THE JUDGMENT.

03:00PM   15          OBVIOUSLY AT THE TIME THAT MR. DE FONTBRUNE WENT TO COURT,

03:00PM   16     HE WENT WITH THE COMPANY TO WHOM HE HAD SOLD HIS FONDS DU

03:00PM   17     COMMERCE.   F-O-N-D-S, NEW WORD D-U, AND THEN COMMERCE IS

03:00PM   18     COMMERCE.

03:00PM   19          AND THEY EACH WENT WITH RESPECT TO DIFFERENT RIGHTS;

03:00PM   20     RIGHT?   AND HE -- THERE WAS NO DISPUTE AT THE TIME THAT HE DID

03:01PM   21     NOT OWN THOSE COPYRIGHTS.     THE QUESTION WAS WHETHER THERE WAS A

03:01PM   22     TRANSFER.

03:01PM   23          WITH THE FONDS DU COMMERCE OF THE RIGHTS FROM THE JUDGMENT

03:01PM   24     WE HAVE VERY LONG, VERY DIFFICULT TO UNDERSTAND COMPETING

03:01PM   25     DECLARATIONS, NOT AN ISSUE.



                                    UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 18 of 71
                                                                                     18


03:01PM    1          BUT I'M GOING TO HOPE THAT YOUR HONOR DOESN'T HAVE TO

03:01PM    2     WEIGH THROUGH ALL OF THAT; RIGHT?    BECAUSE ESSENTIALLY THE

03:01PM    3     ARGUMENT THAT THEY'RE MAKING IS THAT IF I HAVE A CONTRACT WITH

03:01PM    4     YOUR HONOR THAT I WILL MOW THE LAWN, AND YOU'LL PAY ME $100 AND

03:01PM    5     I COME INTO FEDERAL COURT -- WELL, MAKE IT $75,001.

03:01PM    6          SO I COME INTO FEDERAL COURT, AND THE DEFENDANT GETS UP

03:01PM    7     AND SAYS -- OR YOU GET UP, YOUR HONOR, AND YOU SAY I GAVE YOU

03:01PM    8     THE $75,001, HERE'S THE CHECK.

03:01PM    9          THE COURT DOES NOT SAY, WELL, WAIT A MINUTE, MAYBE YOU

03:01PM   10     TRANSFERRED YOUR RIGHTS UNDER THE CONTRACT TO YOUR SISTER AND

03:01PM   11     IF YOU DID, I DON'T HAVE ANY JURISDICTION TO DECIDE THE CASE

03:02PM   12     BECAUSE YOU DON'T HAVE STANDING.

03:02PM   13          THAT'S NOT WHAT ARTICLE III STANDING IS ABOUT; RIGHT?

03:02PM   14          ARTICLE III STANDING -- AND THERE'S A SEPARATE ISSUE ABOUT

03:02PM   15     STATUTORY STANDING IN THE COPYRIGHT ACT CASE THAT THE

03:02PM   16     DEFENDANTS CITE.

03:02PM   17          BUT THE QUESTION OF ARTICLE III STANDING IS WHETHER YOU

03:02PM   18     HAVE A CONCRETE INTEREST; RIGHT?    SO I WANT TO PROTECT A RIVER

03:02PM   19     THAT I HAVE NEVER SEEN.   I DON'T HAVE STANDING TO DO THAT.     I

03:02PM   20     HAVE TO SHOW THAT I HAVE SOME KIND OF INTEREST.     I USE THE

03:02PM   21     RIVER, I PHOTOGRAPH THE RIVER, YOU KNOW, WHATEVER.

03:02PM   22          THIS IS NOT A JURISDICTIONAL QUESTION IN THE SENSE THAT

03:02PM   23     THE UNITED STATES USES JURISDICTION.     IT'S SIMPLY A MERITS

03:02PM   24     QUESTION.   DO I WIN THE LAWSUIT AGAINST YOUR HONOR OR NOT?     AND

03:02PM   25     I SHOULDN'T HAVE USED YOUR HONOR AS PART OF THE EXAMPLE BUT --



                                    UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 19 of 71
                                                                                   19


03:02PM    1                THE COURT:    THAT'S QUITE ALL RIGHT.

03:02PM    2                MR. MOONEY:   AND IF THEY ARE CORRECT ABOUT WHAT WAS

03:02PM    3     TRANSFERRED, THEN THE ANSWER TO THAT WOULD BE NO.     WE SHOULD

03:02PM    4     LOSE.   MY CLIENT SHOULD HAVE LOST.

03:02PM    5          AND MAYBE HE WOULD HAVE LOST IF THEY HAD GONE TO COURT,

03:02PM    6     BUT THEY HAD AMPLE OPPORTUNITIES TO GO TO COURT AND THEY

03:03PM    7     DIDN'T, AND MY CLIENT WON.    AND SO NOW MY CLIENT HAS A MONEY

03:03PM    8     JUDGMENT THAT HE THINKS SHOULD BE ENFORCED.

03:03PM    9          AND INDEED THE SAME THING IS TRUE WITH RESPECT TO THE

03:03PM   10     FRENCH PRACTICE.   SO MADAM LE GUILLOU TESTIFIES THAT THIS IS AN

03:03PM   11     ISSUE THAT CAN BE BROUGHT UP AT ANY TIME, THIS QUESTION OF

03:03PM   12     IRRECEVABILITE BE BROUGHT UP AT ANY TIME, AND IS NOT WAIVED IF

03:03PM   13     YOU DON'T BRING IT UP FIRST, AND IT'S TYPICALLY BROUGHT UP AT

03:03PM   14     THE BEGINNING.

03:03PM   15          (LOUD NOISE.)

03:03PM   16                THE COURT:    YOU KNOW, THEY'RE DOING SOME WORK ON OUR

03:03PM   17     ROOF AND MY HOPE IS THAT THEY STAY ON THAT SIDE OF THE ROOF,

03:03PM   18     BUT WE'LL SEE.

03:03PM   19                MR. MOONEY:   BUT SHE DOES NOT SAY, YOUR HONOR, THAT

03:03PM   20     THAT QUESTION MUST BE DECIDED FIRST, RIGHT, JUST AS IN MY

03:03PM   21     EXAMPLE IF IT TURNS OUT THAT MR. WOFSY WENT TO COURT AND SAYS I

03:03PM   22     DIDN'T PUBLISH THAT BOOK AND THE COURT SAID, OH, YEAH, YOU'RE

03:04PM   23     RIGHT, YOU DIDN'T VIOLATE THE JUDGMENT, AND, THEREFORE, YOU

03:04PM   24     DON'T HAVE TO PAY, BYE BYE.    THAT'S ALL THAT HAS TO HAPPEN.

03:04PM   25          AND INDEED MR. SERRE SO TESTIFIED IN HIS SECOND



                                    UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 20 of 71
                                                                                    20


03:04PM    1     DECLARATION, WHICH ADMITTEDLY HE SIGNED LATE ALTHOUGH HE TOLD

03:04PM    2     ME THAT I COULD FILE THAT AND HE AUTHORIZED THAT IN A TIMELY

03:04PM    3     MANNER.

03:04PM    4          BUT EVEN SETTING ASIDE THAT DECLARATION, MADAM LE GUILLOU

03:04PM    5     DOES NOT TESTIFY THAT THIS IS A JURISDICTIONAL QUESTION IN THE

03:04PM    6     WAY THAT SUBJECT MATTER JURISDICTION IS DETERMINED FOR THESE

03:04PM    7     PURPOSES.

03:04PM    8          THIS IS REALLY AN EXCEPTION FOR A DIVORCE COURT ENTERING

03:04PM    9     SOMETHING ABOUT AN IP CASE OR SOMETHING LIKE THAT.     THERE ARE

03:04PM   10     NO CASES THAT I CAN RECALL WHERE THIS HAS BEEN A SUCCESSFUL

03:04PM   11     DEFENSE; RIGHT?   BECAUSE THE FRENCH COURT DETERMINES ITS

03:04PM   12     JURISDICTION.   THIS IS CLEARLY THE ENFORCEMENT DIVISION.       THEY

03:04PM   13     CLEARLY HAVE JURISDICTION OVER THIS TYPE OF A CASE.

03:04PM   14          IT MIGHT HAVE BEEN WRONG, BUT WE'RE NOT HERE TO DETERMINE

03:04PM   15     WHETHER THEY'RE WRONG.

03:04PM   16                 THE COURT:    AND WAS THERE -- AGAIN, THIS GETS INTO I

03:05PM   17     THINK THE CALIFORNIA STATUTE REGARDING PROCESS.

03:05PM   18                 MR. MOONEY:   YES.

03:05PM   19                 THE COURT:    AND WHEN WE LOOK AT PROCESS, WAS THERE

03:05PM   20     ENOUGH PROCESS PROVIDED?     AND I HAVE A RECOLLECTION THAT WHEN

03:05PM   21     YOUR CLIENT RECEIVED THE NOTICE OF THE FINAL JUDGMENT OR

03:05PM   22     ACTUALLY BEFORE IT WAS FINAL, THERE WAS AN OPPORTUNITY TO

03:05PM   23     APPEAL.   HE DID HAVE SOME APPELLATE REMEDIES.

03:05PM   24          AND MAYBE THAT'S NOT PERTINENT TO THIS DISCUSSION HERE,

03:05PM   25     BUT I'M JUST CURIOUS ABOUT THAT.



                                    UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 21 of 71
                                                                                  21


03:05PM    1                MR. POPOVIC:   YOUR HONOR, FIRST OF ALL, WE WOULD

03:05PM    2     ARGUE THAT THAT NOTICE SUCH AS IT WAS IN NOVEMBER OF 2011 WAS

03:05PM    3     NOT SUFFICIENT TO GIVE HIM THE INFORMATION THAT HE NEEDED TO

03:05PM    4     PROTECT HIS RIGHTS.

03:05PM    5                THE COURT:   WHY NOT?

03:05PM    6                MR. POPOVIC:   BECAUSE THAT WAS -- FIRST OF ALL, THAT

03:05PM    7     WAS NOT A SUMMONS.    IT WAS A PIECE OF PAPER THAT IS IN THE

03:05PM    8     RECORD HERE THAT SAYS THE COURT HAS DECIDED WE WILL HAVE

03:05PM    9     FURTHER PROCEEDINGS SO THAT THE PLAINTIFF CAN SUBMIT PROOF OF

03:05PM   10     SERVICE EFFECTIVELY AND IT MENTIONS AN APPEAL.      IT IS NOT -- IT

03:06PM   11     DOES NOT SATISFY THE REQUIREMENTS OF DUE PROCESS UNDER U.S. OR

03:06PM   12     CALIFORNIA LAW AS TO WHAT IS REQUIRED IN THE FIRST DOCUMENT

03:06PM   13     THAT A DEFENDANT GETS TO PUT THE DEFENDANT ON NOTICE AND TO

03:06PM   14     SATISFY THE REQUIREMENTS OF DUE PROCESS.

03:06PM   15                THE COURT:   DO WE LOOK FOR -- PARDON ME FOR

03:06PM   16     INTERRUPTING.

03:06PM   17                MR. POPOVIC:   THAT'S QUITE ALL RIGHT.

03:06PM   18                THE COURT:   DO WE LOOK FURTHER IN THIS CASE, THOUGH,

03:06PM   19     BECAUSE WE KNOW THAT THESE PARTIES HAD BEEN AND WERE ENGAGED IN

03:06PM   20     SOME SIGNIFICANT AND LENGTHY LITIGATION SUCH THAT HE HAD SOME

03:06PM   21     NOTICE ABOUT THIS?

03:06PM   22                MR. POPOVIC:   WELL, BUT, YOUR HONOR, TEN YEARS

03:06PM   23     PRIOR WE'RE TALKING ABOUT PROCES.

03:06PM   24                THE COURT:   BUT WOULDN'T HE HAVE KNOWN?    I'M SORRY,

03:06PM   25     WOULDN'T HE HAVE KNOWN?   WOULDN'T HE HAVE KNOWN IF HE SEES HIS



                                   UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 22 of 71
                                                                                 22


03:06PM    1     NAME THERE, HE SEES THE NAME OF HIS ADVERSARY THERE, HE SEES A

03:06PM    2     DATE THERE, IT HAS LANGUAGE THAT TALKS ABOUT JUDGMENT AND

03:06PM    3     SOMETHING ELSE, PARTICULARLY SINCE HE READS FRENCH, MY

03:06PM    4     GOODNESS, WOULDN'T HE HAVE KNOWN?

03:06PM    5                MR. POPOVIC:   HE KNOWS THAT THERE IS SOMETHING THAT

03:06PM    6     HE HAS SUBMITTED A SWORN AND UNOPPOSED DECLARATION THAT HE DID

03:07PM    7     NOT UNDERSTAND THE LEGAL SIGNIFICANCE OF THAT.

03:07PM    8          YOU AND I MAY SPEAK -- I SPEAK SOME CONVERSATIONAL FRENCH

03:07PM    9     BUT I WOULD NEVER, EVER TRY TO REPRESENT A PARTY IN COURT IN

03:07PM   10     FRANCE BECAUSE I -- AND I HAVE DONE BUSINESS WITH FRENCH

03:07PM   11     LAWYERS, BUT I'M NOT GOING TO RELY ON MY OWN EVEN IF I CAN

03:07PM   12     CARRY ON JUST FINE IN A SOCIAL SETTING IN FRANCE, THAT'S VERY

03:07PM   13     DIFFERENT FROM UNDERSTANDING THE LEGAL REQUIREMENTS OF WHAT

03:07PM   14     HAPPENS WHEN YOU GET A DOCUMENT.

03:07PM   15          SO THE -- AND THAT -- I MEAN, I DON'T WANT TO JUMP AROUND

03:07PM   16     TOO MUCH HERE, BUT IF WE'RE READY TO TALK ABOUT THE PERSONAL

03:07PM   17     JURISDICTIONAL OBJECTION, I'M PREPARED TO DO THAT.

03:07PM   18          BUT I'D LIKE FIRST TO JUST BRIEFLY RESPOND ON A COUPLE OF

03:07PM   19     POINTS ABOUT SUBJECT MATTER JURISDICTION AND THEN PRIOR TO THAT

03:07PM   20     I WANT TO MAKE ONE FACTUAL THING VERY CLEAR BECAUSE IT HAS BEEN

03:07PM   21     I THINK UNFAIRLY PRESENTED IN THE PAPERS AND JUST AGAIN NOW IN

03:07PM   22     COURT WHICH IS THAT MR. WOFSY SOMEHOW THUMBED HIS NOSE AT THE

03:08PM   23     JURISDICTION OF THE FRENCH COURT IN THE UNDERLYING CASE.

03:08PM   24          THE DOCUMENT THAT MR. MOONEY KEEPS REFERRING TO IS A

03:08PM   25     DOCUMENT IN ANOTHER CASE, A SEPARATE INFRINGEMENT ACTION THAT



                                   UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 23 of 71
                                                                                   23


03:08PM    1     IRONICALLY IS THE ONE WHERE THE FRENCH COURT SUA SPONTE FOUND A

03:08PM    2     LACK OF STANDING.

03:08PM    3          IT'S NOT THIS CASE.     THERE IS NO -- THERE IS NO INDICATION

03:08PM    4     IN THIS CASE THAT MR. WOFSY MADE A DECISION NOT TO APPEAR.

03:08PM    5          SO IF WE CAN NOW TURN TO -- WELL, ACTUALLY STILL ON THE

03:08PM    6     SUBJECT MATTER JURISDICTION.     I'M SORRY, YOUR HONOR, WE ARE

03:08PM    7     BOUNCING AROUND A BIT.

03:08PM    8          A COUPLE OF QUICK POINTS.     THE ANALOGY THAT MR. MOONEY

03:08PM    9     DREW IS NOT QUITE ACCURATE.      THIS IS NOT JUST AN ACTION TO

03:08PM   10     ENFORCE THE DAMAGES COMPONENT OF A JUDGMENT WHERE THAT -- YOU

03:08PM   11     DON'T HAVE THE STANDING ISSUE.     THIS IS AN ACTION TO ENFORCE

03:08PM   12     THE INJUNCTIVE COMPONENT, THE INJUNCTIVE COMPONENT, THE

03:09PM   13     ASTREINTE, WHICH IS PART OF THE UNDERLYING FRENCH JUDGEMENT

03:09PM   14     FROM 2001 THAT REQUIRED THE DEFENDANTS TO STOP, ASSUMING THAT

03:09PM   15     THEY EVER HAD BEEN, BUT TO NOT SELL BOOKS IN FRANCE AND TO

03:09PM   16     REMOVE THOSE THAT WERE IN FRANCE.

03:09PM   17          THAT IS A FORWARD LOOKING REMEDY.      THAT GOES TO THE

03:09PM   18     CONDUCT THAT HAPPENED AFTER THE ISSUANCE OF THE JUDGMENT IN

03:09PM   19     2001.

03:09PM   20                THE COURT:    SURE.   BUT DOESN'T THE ENFORCEMENT

03:09PM   21     COURT -- ISN'T THAT PERMITTED?     CAN'T THE ENFORCEMENT COURT

03:09PM   22     CAPTURE THAT?

03:09PM   23                MR. POPOVIC:    YEAH, ABSOLUTELY, BUT THE POINT IS WHO

03:09PM   24     CAN DO IT, AND THAT'S WHY IT'S SO DIFFERENT FROM THE DAMAGES

03:09PM   25     COMPONENT WHICH LOOKS BACKWARD AT WHO WAS THE PARTY THAT WAS



                                     UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 24 of 71
                                                                                   24


03:09PM    1     HARMED.

03:09PM    2          GOING FORWARD, ONCE THE COPYRIGHTS WERE TRANSFERRED, IT'S

03:09PM    3     A DIFFERENT PARTY THAT IS BEING HARMED.

03:09PM    4                THE COURT:   WELL, THE ORIGINAL JUDGMENT HAD MONETARY

03:09PM    5     DAMAGES.

03:09PM    6                MR. POPOVIC:    IT DID.

03:09PM    7                THE COURT:   AND IT ALSO HAD LANGUAGE PRECLUDING FOR

03:09PM    8     CERTAIN CONDUCT?

03:09PM    9                MR. POPOVIC:    THAT'S CORRECT.

03:09PM   10                THE COURT:   AND IT APPEARS, AT LEAST THE ALLEGATIONS

03:09PM   11     ARE, THAT YOUR CLIENT ALLEGEDLY CONTINUED WITH THE CONDUCT,

03:09PM   12     AND, THEREFORE, AT THE ENFORCEMENT COURT THOSE VIOLATIONS,

03:10PM   13     THOSE TWO BOOKS, THEY WERE IN A BOOKSTORE OR SOMETHING LIKE

03:10PM   14     THAT, A GARAGE SALE IF THERE IS SUCH A THING IN FRANCE, BUT

03:10PM   15     THEY WERE FOUND AND THOSE WERE ATTACHED TO THE MONETARY DAMAGES

03:10PM   16     PREVIOUSLY ORDERED AS I UNDERSTAND IT ROUGHLY.

03:10PM   17          CAN'T THEY DO THAT?

03:10PM   18                MR. POPOVIC:    WELL, I THINK WE NEED TO BE AS CLEAR

03:10PM   19     AS WE CAN ABOUT WHAT THE "THAT" IS.

03:10PM   20          AND I'M NOT SURE I UNDERSTAND YOUR HONOR'S STATEMENT ABOUT

03:10PM   21     THE INJUNCTIVE COMPONENT BEING ATTACHED TO THE DAMAGES.

03:10PM   22          THE DAMAGES ARE FOR PAST HARM.

03:10PM   23                THE COURT:   THAT'S RIGHT.

03:10PM   24                MR. POPOVIC:    THE LIQUIDATION OF ASTREINTE IS THE

03:10PM   25     MONETIZATION OF THE VIOLATION OF THE INJUNCTIVE PORTION.



                                    UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 25 of 71
                                                                                   25


03:10PM    1                  THE COURT:   AND THERE WERE -- AND IN THE ORIGINAL

03:10PM    2     JUDGMENT THERE WERE SPECIFIC AMOUNTS THAT WERE --

03:10PM    3                  MR. POPOVIC:   PER VIOLATION.

03:10PM    4                  THE COURT:   PER VIOLATION.   AND SO WHEN -- AS I

03:10PM    5     UNDERSTAND IT, MAYBE I'M BEING TOO BASIC AND ELEMENTARY HERE,

03:10PM    6     BUT AS I UNDERSTAND IT THEN THESE ADDITIONAL VIOLATIONS WERE

03:10PM    7     BROUGHT TO THE COURT'S ATTENTION AND THE COURT THEN SAID --

03:11PM    8     JUST DID THE MATH AND HOW MANY AND HOW MUCH.

03:11PM    9                  MR. POPOVIC:   RIGHT.   ALTHOUGH WE MAY TAKE ISSUE

03:11PM   10     WITH THE MATH.

03:11PM   11                  THE COURT:   SURE.   RIGHT.

03:11PM   12                  MR. POPOVIC:   BUT THE POINT FOR PURPOSES FOR SUBJECT

03:11PM   13     MATTER JURISDICTION IS WHO HAS THE AUTHORITY TO REQUEST THAT

03:11PM   14     REMEDY.   AND THIS IS NOT LIKE YOU DID THE JOB AND DIDN'T GET

03:11PM   15     PAID, AND, THEREFORE, WHEN YOU DON'T GET PAID YOU CAN COME IN

03:11PM   16     AND IT DOESN'T MATTER THAT SOMETHING ELSE HAPPENED LATER,

03:11PM   17     YOU'RE STILL OWED THAT MONEY.

03:11PM   18          THIS IS A FORWARD LOOKING REMEDY FOR WHOM THE REAL PARTY

03:11PM   19     HAS TO SEEK THE RELIEF.     AND WE HAVE, AS MR. MOONEY SAYS, WE

03:11PM   20     HAVE COMPETING OPINIONS ABOUT WHO THE REAL PARTY IS, BUT THAT'S

03:11PM   21     THE ISSUE.

03:11PM   22          AND OUR EXPERTS HAVE DESCRIBED THAT ISSUE AS ONE THAT IS

03:11PM   23     ANALOGOUS TO THE TREATMENT OF SUBJECT MATTER JURISDICTION UNDER

03:11PM   24     U.S. LAW, WHICH LIKE THIS QUESTION OF ADMISSIBILITY IN THE

03:11PM   25     FRENCH LAW DOES NOT NEED TO BE RAISED AT THE BEGINNING OF THE



                                     UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 26 of 71
                                                                                  26


03:11PM    1     CASE.   IT CAN BE RAISED AT ANY TIME, INDEED EVEN FOR THE FIRST

03:11PM    2     TIME ON APPEAL, AS I'M SURE YOUR HONOR IS QUITE FAMILIAR WITH.

03:12PM    3     THAT IS ONE OF THE UNIQUE CHARACTERISTICS OF SUBJECT MATTER

03:12PM    4     JURISDICTION.

03:12PM    5                THE COURT:    MR. MOONEY, DO YOU WISH TO COMMENT ON

03:12PM    6     THIS CONVERSATION?

03:12PM    7                MR. MOONEY:    SURE, YOUR HONOR.   THE ONLY PART OF

03:12PM    8     THIS CONVERSATION THAT IS PARTICULARLY INTERESTING TO ME IS

03:12PM    9     THAT IT IS DIFFERENT IF WHAT IS BEING SOUGHT IS A DECLARATION

03:12PM   10     OR AN INJUNCTION.

03:12PM   11          TO TAKE YOUR HONOR OUT OF THE EXAMPLE, YOU KNOW, IF I PAY

03:12PM   12     $100 -- IF I PAY $70,001 TO MY SISTER TO PAINT THE BARN AND SHE

03:12PM   13     DOESN'T, AND I SUE HER, AND SHE SAYS, LOOK, I DID PAINT THE

03:12PM   14     BARN, HERE'S THE PICTURES, WE DON'T HAVE TO ADDRESS THE

03:12PM   15     QUESTION OF WHETHER I TRANSFERRED MY RIGHT TO THE BARN TO

03:12PM   16     SOMEBODY ELSE.   WE JUST HAVE TO ENTER JUDGMENT FOR MY SISTER

03:12PM   17     BECAUSE SHE DID WHAT SHE WAS SUPPOSED TO DO.

03:12PM   18          SIMILARLY HERE, IF, IN FACT, MR. DE FONTBRUNE DESERVED TO

03:12PM   19     LOSE THE CASE, THEN HE SHOULD HAVE LOST THE CASE, BUT HE

03:12PM   20     DIDN'T, AND MAYBE HE DIDN'T BECAUSE MR. WOFSY, ADMITTEDLY IN A

03:12PM   21     DIFFERENT MATTER WHICH I HOPE I DIDN'T MISREPRESENT, BUT AT

03:13PM   22     VIRTUALLY THE EXACT SAME TIME IN A DIFFERENT CASE WITH

03:13PM   23     VIRTUALLY THE EXACT SAME PARTIES SAID, "YOU KNOW WHAT FRENCH

03:13PM   24     COURT, FORGET IT, I'M NOT COMING."

03:13PM   25          SO IF WE ACCEPT THAT THE DECISION WAS CORRECT BECAUSE



                                     UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 27 of 71
                                                                                      27


03:13PM    1     WE'RE NOT GOING TO SECOND GUESS IT, THERE'S NO POSSIBLE WAY

03:13PM    2     THAT SOMEONE COULD ARGUE THAT THERE IS NO SUBJECT MATTER

03:13PM    3     JURISDICTION AS THAT PHRASE IS USED IN THE UNITED STATES.

03:13PM    4                THE COURT:   OKAY.   THANK YOU.

03:13PM    5                MR. POPOVIC:   YOUR HONOR, I THINK WE CAN MOVE ON TO

03:13PM    6     THE PERSONAL JURISDICTION COMPONENT.

03:13PM    7                THE COURT:   SURE, LET'S DO THAT.

03:13PM    8                MR. POPOVIC:   THANK YOU.   SO FIRST I WANT TO START

03:13PM    9     WITH A REMINDER OF WHAT SOME OF THE UNDISPUTED FACTS ARE HERE

03:13PM   10     AND THAT IS THAT THE DEFENDANTS IN THE ENFORCEMENT ACTION WERE

03:13PM   11     NEVER SERVED WITH THE SUMMONS.    INDEED, THE FIRST TIME THEY SAW

03:13PM   12     THE SUMMONS IN THAT UNDERLYING CASE WAS IN DISCOVERY IN THIS

03:13PM   13     CASE.   THAT'S WHEN THEY FIRST OBTAINED IT.

03:13PM   14          ALSO, THAT THE PLAINTIFFS IN ATTEMPTING TO SERVE THE

03:13PM   15     DEFENDANTS IN THE ENFORCEMENT ACTION IN FRANCE, THERE IS NO

03:14PM   16     EVIDENCE IN THE RECORD THAT THEY TOOK ANY EFFORTS OTHER THAN

03:14PM   17     ATTEMPTING TO SERVE HIM AT ADDRESSES THAT WERE ON FILE WITH THE

03:14PM   18     COURT FROM LITIGATION THAT OCCURRED TEN YEARS EARLIER.

03:14PM   19          THERE'S ALSO UNDISPUTED EVIDENCE THAT THE DEFENDANTS DID

03:14PM   20     NOT PROVIDE A, QUOTE, "FALSE ADDRESS."       THEY CONTINUE TO THIS

03:14PM   21     DAY, AS THE EVIDENCE SHOWS, TO RECEIVE MAIL, U.S. MAIL, AT THE

03:14PM   22     ADDRESS 401 CHINA BASIN STREET AND AT THE POST OFFICE BOX.

03:14PM   23          ALSO, THE EVIDENCE IS UNDISPUTED THAT DEFENDANTS HAVE BEEN

03:14PM   24     SERVED WITH LEGAL DOCUMENTS IN OTHER LITIGATION INVOLVING THE

03:14PM   25     SAME PARTIES AT OTHER ADDRESSES, INCLUDING A BUSINESS ADDRESS



                                   UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 28 of 71
                                                                                 28


03:14PM    1     ON GEARY AND INCLUDING A HOME ADDRESS.

03:14PM    2          SO THERE'S NO EVIDENCE OF ANY EFFORTS THAT PLAINTIFF TOOK

03:14PM    3     TO FIND ANOTHER PLACE TO SERVE THE DEFENDANTS, BUT IRONICALLY

03:15PM    4     THAT SAME -- THEY'RE ARGUING THAT HE WAS ON NOTICE BECAUSE OF

03:15PM    5     OTHER DOCUMENTS HE RECEIVED IN NOVEMBER OF 2011 AT THE SAME

03:15PM    6     ADDRESS THAT THEY CLAIM THEY COULDN'T SERVE HIM AT IN THE

03:15PM    7     ENFORCEMENT ACTION IN THE SUMMONS.

03:15PM    8                 THE COURT:    I DON'T KNOW IF YOU'VE PEEKED AT MY

03:15PM    9     NOTES, BUT THAT WAS A QUESTION THAT I WANTED TO ASK MR. MOONEY

03:15PM   10     ABOUT.

03:15PM   11          SO WHAT CHANGED THAT ALLOWED YOU TO ULTIMATELY FIND AND

03:15PM   12     SERVE?

03:15PM   13                 MR. MOONEY:   WELL, THE PROCEDURES -- THE SERVICE

03:15PM   14     PROCEDURES, YOUR HONOR, ARE QUITE DIFFERENT IN THE TWO

03:15PM   15     COUNTRIES; RIGHT?

03:15PM   16          IN FRENCH LITIGATION THE INDIVIDUALS ARE NOT PERSONALLY

03:15PM   17     SERVED.    THE COURT OFFICIAL, THE HUISSIER, THE TITLE IS

03:15PM   18     HUISSIER, H-U-I-S-S I BELIEVE IT'S I-E-R, UNDERTAKES THE

03:15PM   19     SERVICE.

03:15PM   20          I'M NOT HERE TO ARGUE THAT THEY DID A GOOD JOB.     I DO

03:15PM   21     THINK THE GUY IS A LITTLE BIT LIKE HE HAS A DEAD HORSE ON HIS

03:15PM   22     FILE BUT, YOU KNOW, HE WAS NOT -- HE DID NOT GET SERVICE OF

03:15PM   23     PROCESS IN THE WAY THAT THE UNITED STATES COURT OR A CALIFORNIA

03:16PM   24     COURT WOULD DEFINE IT; RIGHT?

03:16PM   25          SO IF HE MADE A CHALLENGE TO JURISDICTION IN THIS COURT



                                     UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 29 of 71
                                                                                  29


03:16PM    1     BASED UPON THAT SERVICE, HE WOULD WIN.

03:16PM    2          BUT HE WOULD NOT WIN ON THE GROUND THAT THE DUE PROCESS

03:16PM    3     CLAUSE OF THE 5TH OR THE 14TH AMENDMENT WAS NOT SATISFIED.      HE

03:16PM    4     WOULD WIN ON THE GROUND THAT THE REQUIREMENTS FOR SERVICE WERE

03:16PM    5     NOT FOUND, AND THE QUESTION HERE IS NOT WHETHER HE WAS SERVED

03:16PM    6     IN ACCORDANCE WITH FRENCH LAW OR U.S. LAW OR CALIFORNIA LAW.

03:16PM    7          UNDER THE NINTH CIRCUIT DECISION THE QUESTIONS ARE TWO:

03:16PM    8     DOES HE HAVE ENOUGH CONNECTIONS TO FRANCE THAT IT WOULD BE FAIR

03:16PM    9     TO LITIGATE THE ENFORCEMENT IN FRANCE?    AND SECOND, WAS DUE

03:16PM   10     PROCESS SATISFIED?

03:16PM   11          AND IT'S UNDISPUTED THAT HE HAD NOTICE, AND IT'S ALSO

03:16PM   12     UNDISPUTED, THE SUPREME COURT HAS SAID MANY TIMES, THAT ACTUAL

03:16PM   13     NOTICE IS ENOUGH TO MEET DUE PROCESS, AND THAT'S THE ONLY ISSUE

03:16PM   14     HERE.

03:16PM   15                THE COURT:    TELL ME ABOUT THE NOTICE THAT HE

03:16PM   16     RECEIVED THAT YOU THINK SATISFIES DUE PROCESS.

03:17PM   17                MR. MOONEY:   SO HE, HE -- WHAT HE GOT IN NOVEMBER,

03:17PM   18     AND THIS IS ADMITTED BY THE OTHER SIDE, HE GOT A STATEMENT FROM

03:17PM   19     THE FRENCH COURT SAYING -- AND APPARENTLY THE REASON FOR THIS

03:17PM   20     IS BECAUSE MAIL WAS STILL DELIVERED TO THAT ADDRESS, BUT WHEN A

03:17PM   21     PERSON HIRED BY THE U.S. GOVERNMENT TO DELIVER HAGUE CONVENTION

03:17PM   22     STUFF WENT TO THE STREET, THERE WAS A BIG HOLE BECAUSE THE

03:17PM   23     STREET NAME HAS BEEN CHANGED.    SO NO ONE DENIES THAT HE DOES

03:17PM   24     GET MAIL THERE AT LEAST SOMETIMES.

03:17PM   25          SO IN NOVEMBER HE RECEIVED A NOTICE IN FRENCH SAYING THAT



                                   UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 30 of 71
                                                                                    30


03:17PM    1     THERE IS GOING TO BE A FURTHER HEARING IN THIS CASE FOR

03:17PM    2     ENFORCEMENT OF THE JUDGMENT, IT WAS GOING TO BE IN JANUARY, AND

03:17PM    3     IT WAS GOING TO ADDRESS THE QUESTION OF WHETHER THE FRENCH

03:17PM    4     COURT WOULD BE SATISFIED THAT ADEQUATE STEPS TO SERVE PROCESS

03:17PM    5     UNDER FRENCH LAW HAD BEEN UNDERTAKEN.

03:17PM    6                  THE COURT:    DO YOU RECALL THE DOCKET NUMBER OF THAT?

03:18PM    7                  MR. MOONEY:    I DON'T, YOUR HONOR.     PERHAPS

03:18PM    8     MR. POPOVIC DOES.

03:18PM    9                  MR. POPOVIC:   I'M SORRY, YOUR HONOR, WHICH DOCUMENT

03:18PM   10     ARE WE SPECIFICALLY LOOKING FOR?

03:18PM   11                  MR. MOONEY:    THE NOVEMBER NOTICE.

03:18PM   12                  THE COURT:    THE NOVEMBER NOTICE.     I'M SORRY.

03:18PM   13          (PAUSE IN PROCEEDINGS.)

03:18PM   14                  THE COURT:    IT LOOKS LIKE IT'S EXHIBIT 11, 61-3; IS

03:18PM   15     THAT RIGHT?

03:18PM   16                  MR. POPOVIC:   IT WILL BE AN EXHIBIT TO ONE OF THESE

03:18PM   17     DOCUMENTS.

03:18PM   18                  THE COURT:    EXHIBIT 11, DOCKET 61-3, PAGE 84 OF 154

03:19PM   19     IF THAT HELPS.

03:19PM   20                  MR. MOONEY:    SO I HAVE 61-3, YOUR HONOR.    I'M SORRY,

03:19PM   21     WHAT WAS THE REST OF WHAT YOU SAID HERE?

03:19PM   22                  THE COURT:    PAGE 84.   ECF PAGE 84.

03:19PM   23                  MR. MOONEY:    YES, PAGE 84, YOUR HONOR, IS THE

03:19PM   24     TRANSLATION, EXHIBIT 11 TO THE DECLARATION OF MR. WOFSY.

03:20PM   25                  THE COURT:    SO YOU CAN CONTINUE, MR. MOONEY.



                                     UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 31 of 71
                                                                                    31


03:20PM    1                 MR. MOONEY:   SO I HOPE I FAIRLY CHARACTERIZED THE

03:20PM    2     DOCUMENT.   IT'S A NOTIFICATION FROM THE FRENCH COURT THAT A

03:20PM    3     DECISION HAS BEEN RENDERED AS OF NOVEMBER 15TH, 2011.     THERE

03:20PM    4     ARE GOING TO BE FURTHER EVENTS PRIOR TO A HEARING IN JANUARY OF

03:20PM    5     2012.   THE DECISION THAT'S BEEN MADE SO FAR CAN BE APPEALED.

03:20PM    6     SO THERE ARE MULTIPLE OPPORTUNITIES TO TAKE ACTION IN RESPONSE

03:20PM    7     TO THIS NOTIFICATION OF A DECISION FROM THE COURT INVOLVING, AS

03:20PM    8     YOUR HONOR NOTED, THE SAME LITIGATION THAT HAD BEEN UNDERWAY

03:20PM    9     FROM 1998 TO 2006.

03:20PM   10          AND THE ONLY OTHER SALIENT POINT I THINK THAT SHOULD BE

03:20PM   11     MADE HERE IS THAT MR. SERRE DID TESTIFY IN HIS DECLARATION THAT

03:21PM   12     THERE WAS AMPLE OPPORTUNITY TO INTERVENE AT THIS POINT, THAT

03:21PM   13     THAT PARTICULAR COURT, YOU KNOW, ALLOWS HANDWRITTEN LETTERS.

03:21PM   14     YOU JUST SEND SOMETHING IN.    MUCH AS ANY REASONABLE COURT IN

03:21PM   15     THE UNITED STATES WOULD IF YOU GOT A NOTICE THAT SAID, LOOK, I

03:21PM   16     DIDN'T GET THE ORIGINAL COMPLAINT, WHAT IS GOING ON, THERE

03:21PM   17     WOULD BE AN OPPORTUNITY TO TAKE ACTION.

03:21PM   18          AND OF COURSE MR. WOFSY HAD HAD FOR SIX TO EIGHT YEARS

03:21PM   19     VERY EXPERIENCED COMPETENT FRENCH LAWYERS.     HE CERTAINLY READ

03:21PM   20     ENOUGH FRENCH TO UNDERSTAND THE GIST OF WHAT THAT DOCUMENT WAS,

03:21PM   21     CERTAINLY AS MUCH AS MOST AMERICAN ENGLISH SPEAKING LITIGANTS

03:21PM   22     UNDERSTAND WHEN THEY GET A SUMMONS AND IF HE HAD WANTED TO CALL

03:21PM   23     A FRENCH LAWYER TO TAKE ACTION, HE KNEW SOME AND CERTAINLY

03:21PM   24     COULD HAVE.

03:21PM   25          BUT WE KNOW THAT HE DIDN'T WANT TO BECAUSE IN AN EXTREMELY



                                    UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 32 of 71
                                                                                     32


03:21PM    1     SIMILAR CASE AT AN EXTREMELY TIME PERIOD, HE SPECIFICALLY TOLD

03:21PM    2     THE FRENCH COURT THAT HE WASN'T GOING TO TAKE ACTION.      NOW IN

03:21PM    3     THIS CASE HE HAPPENED TO END UP WINNING WITHOUT TAKING ACTION.

03:22PM    4     IN THIS CASE HE ENDED UP LOSING BECAUSE HE DIDN'T TAKE ANY

03:22PM    5     ACTION, ALTHOUGH WE THINK HE WOULD HAVE LOST ANYWAY BUT --

03:22PM    6                MR. POPOVIC:    YOUR HONOR, IF I MAY.   FIRST, THERE'S

03:22PM    7     A FUNDAMENTAL DISAGREEMENT THAT I HAVE OR WE HAVE WITH THE

03:22PM    8     STANDARD HERE.   THE STANDARD FOR DENYING RECOGNITION OF A

03:22PM    9     FOREIGN JUDGMENT FOR A LACK OF PERSONAL JURISDICTION IS THAT

03:22PM   10     UNDER U.S. STANDARDS, AND IN THIS CASE UNDER CALIFORNIA

03:22PM   11     STANDARDS, IT WOULD NOT SATISFY THE REQUIREMENTS OF PERSONAL

03:22PM   12     JURISDICTION.

03:22PM   13          AND THOSE REQUIREMENTS EMBODY THREE PRONGS.     IT'S NOT JUST

03:22PM   14     ACTUAL NOTICE AND MINIMUM CONTACTS OR NOTICE THAT SATISFIES THE

03:22PM   15     REQUIREMENTS OF DUE PROCESS.    SERVICE OF PROCESS IS AN

03:22PM   16     ESSENTIAL ELEMENT OF A COURT ACQUIRING PERSONAL JURISDICTION.

03:22PM   17          SENDING A SUBSEQUENT PAPER IN A CASE DOES NOT OVERCOME THE

03:22PM   18     LACK OF SERVICE OF PROCESS.

03:22PM   19          AND THE CASES THAT PLAINTIFFS RELY UPON, THE BANK OF

03:23PM   20     MONTREAL CASE AND THE OTHER CASE I BELIEVE IS FOLEX -- I'M

03:23PM   21     SORRY, THAT'S THE CASE THAT WE CITED, BUT I'LL GET TO THE

03:23PM   22     CASES.   THEY DO NOT INVOLVE SITUATIONS WHERE THERE WAS AN ISSUE

03:23PM   23     AS TO WHETHER OR NOT THERE HAD BEEN COMPLIANCE WITH THE SERVICE

03:23PM   24     OF PROCESS REQUIREMENTS.

03:23PM   25          NOW I'D LIKE TO WALK THROUGH HOW THIS WORKS.     PERSONAL



                                   UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 33 of 71
                                                                                    33


03:23PM    1     JURISDICTION UNDER THE U.S. CONSTITUTION REQUIRES MINIMUM

03:23PM    2     CONTACT, NOTICE, AND COMPLIANCE WITH THE PROCEDURAL

03:23PM    3     REQUIREMENTS OF SERVICE OF PROCESS AND THAT'S THE U.S. SUPREME

03:23PM    4     COURT TELLING US THAT.

03:23PM    5          AND IN THE BANK OF MONTREAL CASE UPON WHICH PLAINTIFFS

03:23PM    6     RELY SERVICE WAS NOT DISCUSSED.    THE DEFENDANT IN THAT CASE HAD

03:23PM    7     BEEN PERSONALLY SERVED SO THAT WAS NOT THE ISSUE IN THAT CASE.

03:23PM    8          THERE WAS ALSO AS PART OF THE DUE PROCESS INQUIRY ON

03:23PM    9     SERVICE OF PROCESS THE ISSUE IS WHAT WERE THE EFFORTS THAT THE

03:23PM   10     PLAINTIFF OR WHAT WERE THE EFFORTS THAT THE PLAINTIFFS MUST

03:24PM   11     UNDERTAKE TO EFFECT PERSONAL SERVICE.

03:24PM   12          SO THERE MAY BE CIRCUMSTANCES WHERE THE FAILURE TO EFFECT

03:24PM   13     SERVICE DOES NOT NECESSARILY MEAN THAT THERE'S A VIOLATION OF

03:24PM   14     DUE PROCESS.

03:24PM   15          BUT IT'S NOT -- YOU CAN'T JUST IGNORE THAT REQUIREMENT.

03:24PM   16     THAT IS AN ESSENTIAL ELEMENT OF ACQUIRING PERSONAL

03:24PM   17     JURISDICTION.

03:24PM   18          AND IN THE FOLEX CASE, THE NINTH CIRCUIT, IT'S AN

03:24PM   19     UNPUBLISHED OPINION, BUT THE NINTH CIRCUIT REJECTED AN ARGUMENT

03:24PM   20     THAT BECAUSE THE DEFENDANT KNEW OF AN ACTION IN CHINA, THAT

03:24PM   21     THAT -- THAT THAT WOULD CURE DEFECTIVE SERVICE, AND THE COURT

03:24PM   22     SAYS NOT SO, THAT CONFLATES JURISDICTIONAL AND DUE PROCESS

03:24PM   23     INQUIRIES, AND THAT'S BLACK LETTER LAW THAT YOU CANNOT AVOID

03:24PM   24     THE SERVICE OF PROCESS REQUIREMENT WHICH IS AN ELEMENT IN AND

03:24PM   25     OF ITSELF OF DUE PROCESS BY HAVING SUBSEQUENT NOTICE.     ACTUAL



                                   UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 34 of 71
                                                                                   34


03:24PM    1     NOTICE DOES NOT OVERCOME A FAILURE OF SERVICE OF PROCESS.

03:25PM    2                THE COURT:   AND IS THAT THE DEFICIENCY HERE AS YOU

03:25PM    3     SEE IT?

03:25PM    4                MR. POPOVIC:   THAT IS ONE OF THE DEFICIENCIES BUT

03:25PM    5     THAT'S ENOUGH OF A DEFICIENCY FOR THIS COURT TO DETERMINE THAT

03:25PM    6     THE FRENCH COURT DID NOT HAVE PERSONAL JURISDICTION, AND,

03:25PM    7     THEREFORE, THIS COURT SHOULD NOT RECOGNIZE THE JUDGMENT THAT

03:25PM    8     FLOWED FROM THE ENFORCEMENT ACTION IN WHICH THAT COURT DID NOT

03:25PM    9     HAVE PERSONAL JURISDICTION.

03:25PM   10          THERE'S ALSO A RECENTLY DECIDED CALIFORNIA CASE THAT WAS

03:25PM   11     DECIDED SINCE THE BRIEFING IN THIS CASE SO THAT WE CAN SEE WHAT

03:25PM   12     A CALIFORNIA COURT SAYS ABOUT IT, AND THAT IS THE ROCKEFELLER

03:25PM   13     TECHNOLOGY INVESTMENTS CASE.   AND GIVE ME JUST A MOMENT, AND

03:25PM   14     I'LL FIND THE PORTION OF THAT THAT I WANT TO REFER TO.

03:25PM   15          SO THIS IS THE CASE -- THE CITATION FOR THAT CASE WHICH

03:25PM   16     WAS DECIDED JUST IN THE LAST COUPLE OF MONTHS SINCE WE DID THE

03:25PM   17     BRIEFING HERE IS ROCKEFELLER TECHNOLOGY INVESTMENTS (ASIA) VII

03:26PM   18     VERSUS CHANGZOU SINOTYPE TECHNOLOGY, 24 CAL. APP. 5TH 115.

03:26PM   19          AND THIS IS NOTHING KNEW.    IT'S NOT LIKE WE'RE SPRINGING

03:26PM   20     NEW LAW ON THE COURT, BUT IT'S A CALIFORNIA COURT EXPLAINING

03:26PM   21     CALIFORNIA COURT'S PERSPECTIVE.    AND IT SAYS, "COMPLIANCE WITH

03:26PM   22     THE STATUTORY PROCEDURES FOR SERVICE OF PROCESS IS ESSENTIAL TO

03:26PM   23     ESTABLISH PERSONAL JURISDICTION.

03:26PM   24          "CALIFORNIA IS A JURISDICTION WHERE THE ORIGINAL SERVICE

03:26PM   25     OF PROCESS, WHICH CONFERS JURISDICTION, MUST CONFORM TO THE



                                   UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 35 of 71
                                                                                  35


03:26PM    1     STATUTORY REQUIREMENTS OR ALL THAT FOLLOWS IS VOID."

03:26PM    2          AND IN THAT CASE A JUDGMENT THAT WAS OBTAINED WITHOUT

03:26PM    3     SERVICE OF PROCESS OR WITH DEFECTIVE SERVICE OF PROCESS WAS

03:26PM    4     THROWN OUT YEARS LATER, LONG PAST THE TIME FOR APPEAL BECAUSE

03:26PM    5     THE COURT DEEMED IT VOID SO THAT -- WHICH MEANT THAT IT COULD

03:26PM    6     BE ATTACKED AT ANY TIME.

03:26PM    7          THEN THE COURT SAYS, "MERE KNOWLEDGE OF THE ACTION IS NOT

03:26PM    8     A SUBSTITUTE FOR SERVICE AND NOR DOES IT RAISE ANY ESTOPPEL TO

03:26PM    9     CONTEST THE VALIDITY OF SERVICE.

03:27PM   10          "WHERE THE DEFENDANT ESTABLISHES THAT HE OR SHE HAS NOT

03:27PM   11     BEEN SERVED AS MANDATED BY THE STATUTORY SCHEME," QUOTE, "NO

03:27PM   12     PERSONAL JURISDICTION BY THE COURT WILL HAVE BEEN OBTAINED AND

03:27PM   13     THE RESULTING JUDGMENT WILL BE VOID AS VIOLATING FUNDAMENTAL

03:27PM   14     DUE PROCESS."

03:27PM   15          SO YOU CAN'T SKIP OVER AND MAKE UP FOR THE LACK OF

03:27PM   16     SERVICE.

03:27PM   17          MOREOVER, IN THIS CASE THE LACK OF SERVICE AS INDICATED BY

03:27PM   18     THE UNCONTRADICTED DECLARATION OF MR. WOFSY IS HE DID NOT KNOW

03:27PM   19     WHAT THE NOVEMBER 2000 -- THE LEGAL SIGNIFICANCE OF THE

03:27PM   20     NOVEMBER 2011 DOCUMENT.

03:27PM   21          AND IT MAKES SENSE THAT COURTS DRAW A DISTINCTION BETWEEN

03:27PM   22     NOTICE AFTER YOU'VE BEEN SERVED WITH A SUMMONS AND THE SERVICE

03:27PM   23     OF SUMMONS.   THE SERVICE OF SUMMONS HAS TO ACCOMPLISH CERTAIN

03:27PM   24     THINGS.    IT HAS TO TELL YOU WHAT IS AT RISK, IT HAS TO TELL YOU

03:27PM   25     HOW YOU CAN DEFEND YOURSELF, AND BY WHEN YOU HAVE TO DEFEND



                                    UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 36 of 71
                                                                                   36


03:27PM    1     YOURSELF.

03:27PM    2          THE JULEN V. LARSON CASE MAKES THAT CLEAR AND THE JULEN V.

03:28PM    3     LARSON CASE SAYS THAT IN CALIFORNIA IT HAS TO BE IN ENGLISH.

03:28PM    4     THAT'S NOTWITHSTANDING THE HAGUE ISSUE AS TO WHETHER IT HAS TO

03:28PM    5     BE TRANSLATED TO COMPLY WITH THE HAGUE SERVICE CONVENTION.

03:28PM    6          THE UNITED STATES DOES ALLOW SERVICE OF DOCUMENTS IN

03:28PM    7     FRENCH TO BE COMPLIANT WITH THE HAGUE CONVENTION, BUT THAT'S A

03:28PM    8     DIFFERENT ISSUE FROM WHETHER AS A MATTER OF DUE PROCESS,

03:28PM    9     FEDERAL OR IN THIS CASE CALIFORNIA DUE PROCESS, THE DOCUMENT

03:28PM   10     THAT NOTIFIES A PARTY ABOUT A CASE HAS TO BE IN ENGLISH.

03:28PM   11                 THE COURT:   WELL, THAT CASE, THAT JULEN CASE, I

03:28PM   12     THINK IT WAS GERMAN, WASN'T IT?

03:28PM   13                 MR. POPOVIC:   YES.

03:28PM   14                 THE COURT:   IT WAS ALL GERMAN LANGUAGE, AND I THINK

03:28PM   15     THE INDIVIDUAL WAS A NON-GERMAN SPEAKER.

03:28PM   16                 MR. POPOVIC:   RIGHT, BUT THE IMPORT OF THAT IS NOT

03:28PM   17     JUST THE LANGUAGE, IT'S ALSO -- IT'S NOT JUST THE FOREIGN

03:28PM   18     LANGUAGE.   IT'S ALSO WHAT DOES A SUMMONS HAVE TO INCLUDE AND IN

03:28PM   19     THE JULEN CASE THE COURT SAYS WE THINK AT A MINIMUM THE

03:29PM   20     DEFENDANT SHOULD BE INFORMED IN THE LANGUAGE OF THE

03:29PM   21     JURISDICTION IN WHICH HE HAS SERVED, IN CALIFORNIA, ENGLISH,

03:29PM   22     AND THERE IS A PROVISION IN THE CODE OF CIVIL PROCEDURE THAT

03:29PM   23     REQUIRES PROCEEDINGS IN OUR COURTS TO BE IN ENGLISH.

03:29PM   24          AND I CERTAINLY THINK THAT WE SHOULD HAVE TRANSLATORS AND

03:29PM   25     INTERPRETERS AVAILABLE SO THAT PEOPLE SHOULDN'T BE HANDICAPPED



                                    UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 37 of 71
                                                                                  37


03:29PM    1     IF THEY DON'T SPEAK ENGLISH, BUT THE REQUIREMENT, THE LEGAL

03:29PM    2     REQUIREMENT IS THAT PROCEEDINGS BE IN ENGLISH.

03:29PM    3           AND THEN CARRYING ON WITH THE QUOTE, "THAT A LEGAL ACTION

03:29PM    4     OF A SPECIFIC NATURE IS PENDING AGAINST HIM AT A PARTICULAR

03:29PM    5     TIME AND PLACE.

03:29PM    6           "NORMALLY THIS INFORMATION SHOULD INCLUDE THE LOCATION OF

03:29PM    7     THE PENDING ACTION, THE AMOUNT INVOLVED, THE DATE DEFENDANT IS

03:29PM    8     REQUIRED TO RESPOND, AND THE POSSIBLE CONSEQUENCES OF HIS

03:29PM    9     FAILURE TO RESPOND."

03:29PM   10           THE NOVEMBER 2011 DOCUMENT WHICH YOUR HONOR HAS IDENTIFIED

03:29PM   11     DOESN'T DO THOSE THINGS, AND IT CERTAINLY DOESN'T DO THEM IN

03:29PM   12     ENGLISH.    IT'S ONLY IN FRENCH.

03:29PM   13           NOW, THE OTHER ISSUE THAT I'D LIKE TO ADDRESS IS THAT A

03:30PM   14     FRENCH SERVER, A FRENCH OFFICIAL WHO IS CHARGED WITH SERVING

03:30PM   15     PROCESS MAY NOT GO THROUGH THE SAME STEPS THAT AN AMERICAN

03:30PM   16     PROCESS SERVER MIGHT GO THROUGH IS BESIDE THE POINT.

03:30PM   17           THE ISSUE IS WHETHER THOSE STEPS THAT WERE TAKEN COMPORT

03:30PM   18     WITH THE DUE PROCESS REQUIREMENTS IN THE UNITED STATES, AND

03:30PM   19     THAT'S WHERE WE CAN GO BACK TO THE -- WHAT EFFORTS ARE

03:30PM   20     REQUIRED.

03:30PM   21           IF YOU GO BACK FAR ENOUGH, YOU GET TO THE MULLANE CASE

03:30PM   22     THAT LAYS IT OUT.    THE GIST OF IT IS THAT YOU HAVE TO DO THE --

03:30PM   23     IF THE OBJECTIVE IS TO SERVE SOMEBODY, YOU HAVE TO DO THE

03:30PM   24     THINGS THAT SOMEONE WHO ACTUALLY WANTS TO SERVE SOMEONE WOULD

03:30PM   25     DO.



                                     UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 38 of 71
                                                                                    38


03:30PM    1          SO TO QUOTE FROM THE U.S. SUPREME COURT, AND THIS IS

03:30PM    2     MULLANE VERSUS CENTRAL HANOVER BANK & TRUST, "PROCESS WHICH IS

03:30PM    3     A MERE GESTURE IS NOT DUE PROCESS.    THE MEANS EMPLOYED MUST BE

03:31PM    4     SUCH AS ONE DESIROUS OF ACTUALLY INFORMING THE ABSENTEE MIGHT

03:31PM    5     REASONABLY ADOPT TO ACCOMPLISH IT."

03:31PM    6          AND THEN WE HAVE AN EXAMPLE OF THAT IN THE BACKJOY CASE

03:31PM    7     WHICH WE ALSO CITED.   AND IN THAT CASE AFTER FAILING TO SERVE

03:31PM    8     AT THREE KNOWN ADDRESSES, AND HERE WE HAD TWO KNOWN ADDRESSES

03:31PM    9     WHERE THERE WAS A FAILURE TO SERVE WHICH WERE IDENTIFIED FOR

03:31PM   10     VARIOUS RECORDS, AND THEN THE PLAINTIFF HIRED LOCAL COUNSEL TO

03:31PM   11     SEARCH THE PUBLIC RECORD FOR ADDITIONAL ADDRESSES.

03:31PM   12          WHEN THAT FAILED, THE COURT ORDERED SERVICE AT SIX E-MAIL

03:31PM   13     ADDRESSES AND BY FEDEX TO THREE DIFFERENT ENTITIES, AND THE

03:31PM   14     PLAINTIFF HIRED AN INVESTIGATIVE AGENCY TO DELIVER THE

03:31PM   15     DOCUMENTS AND THE DEFENDANTS IN FACT RECEIVED THE DOCUMENTS.

03:31PM   16          UNDER THOSE CIRCUMSTANCES THAT SATISFIES THE REQUIREMENTS

03:31PM   17     OF DUE PROCESS.   THERE IS NO SUCH EVIDENCE IN THIS CASE.       THERE

03:31PM   18     IS THE EVIDENCE THAT THERE WERE TWO ADDRESSES ON FILE WITH THE

03:31PM   19     FRENCH COURT AND THAT THOSE DIDN'T WORK.

03:31PM   20          SO IT'S NOT AS SIMPLE AS BECAUSE THE FRENCH PROCESS SERVER

03:32PM   21     DOES IT DIFFERENTLY THAN A U.S. PROCESS SERVER MIGHT THAT

03:32PM   22     EXCUSES IT.   THAT MIGHT BE EXACTLY THE PROBLEM.

03:32PM   23          IN ORDER FOR THIS COURT TO RECOGNIZE THE FOREIGN JUDGMENT,

03:32PM   24     THE FOREIGN JUDGMENT HAS TO SATISFY THE STANDARDS THAT WOULD BE

03:32PM   25     REQUIRED FOR A COURT TO ASSUME PERSONAL JURISDICTION OVER A



                                   UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 39 of 71
                                                                                 39


03:32PM    1     PARTY HERE IN CALIFORNIA AND ABSENT SOME EFFORTS AND THEY HAVE

03:32PM    2     TO BE REASONABLE EFFORTS TO ACTUALLY FIND THE DEFENDANT AND

03:32PM    3     DELIVER THE SERVICE, RATHER DELIVER THE SUMMONS AND COMPLAINT,

03:32PM    4     THAT REQUIREMENT IS NOT SATISFIED.

03:32PM    5                 THE COURT:    OKAY.

03:32PM    6                 MR. MOONEY:   SO A COUPLE OF THINGS, YOUR HONOR.

03:32PM    7          FIRST OF ALL, I MAY BE MISUNDERSTANDING, BUT IT SEEMS

03:32PM    8     THAT TWO DIFFERENT ARGUMENTS ARE BEING MADE.

03:32PM    9          ONE IS THAT THERE WAS NO COMPLIANCE WITH CALIFORNIA RULES

03:32PM   10     REGARDING SERVICE OF PROCESS.

03:32PM   11          IT'S ALWAYS BEEN MY VIEW ARTICULATED THAT THERE'S A

03:33PM   12     DIFFERENCE BETWEEN SERVICE OF PROCESS AND DUE PROCESS.

03:33PM   13          BUT THEN MR. POPOVIC SAID IT DOESN'T MATTER IF THE

03:33PM   14     PROCEDURES ARE DIFFERENT.     SO IF THAT'S THE CASE THEN IT'S

03:33PM   15     QUITE CLEAR THAT WE DON'T NEED A FRENCH OFFICIAL TO DO

03:33PM   16     PRECISELY WHAT WOULD HAPPEN IN CALIFORNIA, TWO COPIES OF THE

03:33PM   17     SUMMONS.    IF YOU'RE IN CALIFORNIA STATE COURT, YOU CAN SEND IT

03:33PM   18     BY CERTIFIED MAIL BUT NOT BY FEDEX.    THERE ARE TECHNICAL THINGS

03:33PM   19     THAT YOU MUST DO IN THE UNITED STATES FOR A UNITED STATES

03:33PM   20     COURT, WHETHER FEDERAL OR STATE, TO ACQUIRE JURISDICTION OVER

03:33PM   21     THE CASE.   THAT'S NOT A QUESTION OF DUE PROCESS, THOUGH.

03:33PM   22          AND, IN FACT, I CONTEND THAT THE DEFENDANTS ADMIT AS MUCH

03:33PM   23     WHEN THEY SAY THE PROCEDURES DON'T MATTER.

03:33PM   24          SECONDLY, THERE'S A LONG DISCUSSION OF WHAT EFFORTS ARE

03:33PM   25     REQUIRED.   BUT THOSE REQUIREMENTS OF THOSE EFFORTS ARE



                                    UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 40 of 71
                                                                                   40


03:33PM    1     REQUIREMENTS TO ESTABLISH JURISDICTION OVER SOMEONE WHO DID

03:33PM    2     NOT -- WHEN THE EFFORTS DID NOT SUCCEED AND THERE WAS NO

03:33PM    3     NOTICE.

03:33PM    4          SOMETIMES, UNFORTUNATELY FOR DEFENDANTS, THE PLAINTIFFS DO

03:34PM    5     THEIR VERY BEST AND THEY DON'T SUCCEED AND THE DEFENDANT NEVER

03:34PM    6     KNOWS AND THE DEFENDANT STILL GETS A DEFAULT JUDGMENT ENTERED

03:34PM    7     AGAINST THEM.

03:34PM    8          AND THE COURT IN INTERPRETING THE 5TH AND 14TH AMENDMENTS

03:34PM    9     HAS CONCLUDED THAT YOU NEED TO BALANCE THE NEED FOR PLAINTIFFS

03:34PM   10     AFTER THEY HAVE TRIED TO BE ABLE TO GO TO COURT WITH THE NEED

03:34PM   11     FOR THE DEFENDANTS TO GET NOTICED SO THAT THEY CAN DEFEND AND

03:34PM   12     SOMETIMES, YOU KNOW, THERE'S AN AREA IN THE MIDDLE AND

03:34PM   13     SOMETIMES DUE PROCESS IS SATISFIED BY GOOD FAITH EFFORTS.

03:34PM   14          IF THE FRENCH CASE HAD BEEN BROUGHT IN CALIFORNIA, I DON'T

03:34PM   15     THINK WE WOULD BE HAVING THIS DISPUTE BECAUSE I THINK UNDER THE

03:34PM   16     SERVICE OF PROCESS STATUTES WE WOULD HAVE FAILED.

03:34PM   17          BUT UNDER FRENCH LAWS INTERPRETED BY THE FRENCH COURT,

03:34PM   18     THEY SUCCEEDED AS A MATTER OF SERVICE.    AND THEN THE UNITED

03:34PM   19     STATES SAYS, OKAY, WELL, THAT'S FINE, BUT YOU STILL MUST

03:34PM   20     SATISFY THE DUE PROCESS CLAUSE OF THE UNITED STATES

03:34PM   21     CONSTITUTION.

03:34PM   22          AND I GUESS THE BIGGEST CASE WE CITE IS STUDENT AID FUNDS

03:35PM   23     AGAINST ESPINOSA, ACTUAL NOTICE SATISFIES.    IF I FALL DOWN ON

03:35PM   24     THE STREET AND DROP IT AND THE DEFENDANT PICKS IT UP AND READS

03:35PM   25     IT, THAT SATISFIES.   AND THERE'S NO DISPUTE THAT HE GOT THE



                                   UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 41 of 71
                                                                                      41


03:35PM    1     DOCUMENTS.     THEN THE ONLY ARGUMENT BOILS DOWN TO WAS THE

03:35PM    2     DOCUMENT REALLY ENOUGH TO PUT HIM ON NOTICE THAT HE SHOULD BE

03:35PM    3     DOING SOMETHING?

03:35PM    4           AND FRANKLY, THAT'S THE KIND OF QUESTION THAT PROBABLY

03:35PM    5     EACH PERSON HAS A DIFFERENT -- WHAT I MEAN TO SAY IS THAT IT'S

03:35PM    6     NOT SOMETHING PROBABLY ME ARGUING IS GOING TO AFFECT YOU ONE

03:35PM    7     WAY OR ANOTHER.

03:35PM    8                   THE COURT:    SO WHAT IS THE ANALYSIS FOR THAT THEN?

03:35PM    9                   MR. MOONEY:   SO THE ANALYSIS IS DID THE DEFENDANT

03:35PM   10     HAVE ADEQUATE NOTICE IN SUFFICIENT TIME TO TAKE ACTION TO

03:35PM   11     PROTECT HIS RIGHTS?

03:35PM   12                   THE COURT:    AND IS THAT A TOTALITY OF THE

03:35PM   13     CIRCUMSTANCES ANALYSIS OR IS IT MORE SUBJECTIVE?

03:35PM   14                   MR. MOONEY:   NO, I THINK IT HAS TO BE A TOTALITY OF

03:35PM   15     THE CIRCUMSTANCES ANALYSIS BECAUSE THE QUESTION IS WHETHER YOU

03:35PM   16     HAD NOTICE OF THE PROCEEDINGS.

03:35PM   17           OKAY.    SO HE CLEARLY HAD NOTICE OF THE PROCEEDINGS.     THEN

03:35PM   18     HE GETS TO MAKE ANOTHER ARGUMENT, WELL, YEAH, BUT MY NOTICE WAS

03:36PM   19     REALLY CRUMMY, RIGHT?       IT WAS IN GREEK.   I DIDN'T KNOW WHAT TO

03:36PM   20     DO.   IT DIDN'T LOOK LIKE A COURT PAPER.       I DIDN'T KNOW ANY

03:36PM   21     GREEK LAWYERS.     AND THOSE ARE REASONABLE ARGUMENTS, BUT THEY'RE

03:36PM   22     BELIED BY THE UNDISPUTED FACTUAL RECORD IN THIS PARTICULAR

03:36PM   23     CASE.

03:36PM   24                   THE COURT:    OKAY.

03:36PM   25                   MR. MOONEY:   AND WE MAY GET TO IT LATER SO I DON'T



                                      UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 42 of 71
                                                                                  42


03:36PM    1     WANT TO FORGET IT.   BUT I DON'T WANT TO FORGET THE FIRST HALF

03:36PM    2     OF OUR ARGUMENT ON PERSONAL JURISDICTION, WHICH IS THAT THE

03:36PM    3     DEFENDANTS HAVE NOW SPENT HUNDREDS OF THOUSANDS OF DOLLARS

03:36PM    4     LITIGATING THIS CASE IN FRANCE AND EVERY SINGLE JUDGE WHO HAS

03:36PM    5     CONSIDERED THE QUESTION HAS SAID IF YOU VOLUNTARILY APPEAR

03:36PM    6     AFTERWARDS IN THE FOREIGN JURISDICTION, YOU WAIVE THE ARGUMENT.

03:36PM    7     BUT I WILL STEP BACK FOR NOW.

03:36PM    8                MR. POPOVIC:   THANK YOU, YOUR HONOR.   VERY QUICKLY.

03:36PM    9     FIRST, IN RESPONSE TO THE GENERAL PROPOSITION THAT PERSONAL

03:36PM   10     JURISDICTION, THAT THE PERSONAL JURISDICTION STANDARD FOR

03:36PM   11     RECOGNITION OF A FOREIGN JUDGMENT DOES NOT MATCH THE PERSONAL

03:36PM   12     JURISDICTION STANDARD FOR OBTAINING JURISDICTION IN AN ORIGINAL

03:36PM   13     CASE IN CALIFORNIA, WE FUNDAMENTALLY DISAGREE THAT YOU CAN SKIP

03:37PM   14     THE STEP OF SERVICE OF PROCESS.    SERVICE OF PROCESS IS A

03:37PM   15     SEPARATE REQUIREMENT BUT IS A REQUIREMENT THAT IS TIED TO DUE

03:37PM   16     PROCESS.

03:37PM   17          AS THE ROCKEFELLER CASE SAYS, THE LACK OF PROPER SERVICE

03:37PM   18     MEANS THE RESULTING JUDGMENT IS VOID AS VIOLATING FUNDAMENTAL

03:37PM   19     DUE PROCESS.   SO IT IS NOT DISCONNECTED.   IT'S NOT JUST A

03:37PM   20     TECHNICAL TEST.

03:37PM   21          AS A TECHNICAL TEST YOU MAY BE ABLE TO SATISFY IT IF YOU

03:37PM   22     HAVE SUBSTANTIAL COMPLIANCE.    BUT THAT'S A DIFFERENT ISSUE FROM

03:37PM   23     WHETHER THERE WAS NO SERVICE OF PROCESS IN WHICH CASE THE

03:37PM   24     ENSUING JUDGMENT WOULD BE VOID IN CALIFORNIA BECAUSE IT WOULD

03:37PM   25     BE CONTRARY TO DUE PROCESS.



                                   UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 43 of 71
                                                                                   43


03:37PM    1          AND VERY QUICKLY RESPONDING TO THE STUDENT AID FUNDS

03:37PM    2     VERSUS ESPINOSA CASE, THAT'S A COMPLETELY DIFFERENT SITUATION.

03:37PM    3     IN THAT CASE THERE WAS A FAILURE TO SERVE.    THERE WAS NO TIMELY

03:37PM    4     OBJECTION, BUT THEN THERE WAS PARTICIPATION ON THE MERITS AND

03:37PM    5     SO AS A CONSEQUENCE OF THAT THE ABILITY TO CHALLENGE

03:38PM    6     JURISDICTION BASED ON DEFECTIVE SERVICE WAS LOST, AND THERE'S

03:38PM    7     NOTHING REMARKABLE ABOUT THAT.

03:38PM    8          AND THE COURT NOTED THAT DUE PROCESS DOES NOT REQUIRE

03:38PM    9     ACTUAL NOTICE AND THAT IN ANY EVENT THE DEFENDANT RECEIVED

03:38PM   10     ACTUAL NOTICE, AND, THEREFORE, THERE WAS NO VIOLATION OF DUE

03:38PM   11     PROCESS UNDER MULLANE BUT THAT'S A DIFFERENT QUESTION OF WHEN

03:38PM   12     THERE WAS NO NOTICE AND THE DEFENDANTS DID NOT APPEAR OR DEFEND

03:38PM   13     AND THEY WERE NEVER SERVED WITH PROCESS.

03:38PM   14          SO THAT'S THE -- THE COURT IN THE STUDENT AID FUNDS VERSUS

03:38PM   15     ESPINOSA CASE, YES, IT TALKS ABOUT ACTUAL NOTICE, BUT THAT'S

03:38PM   16     NOT IN THE CONTEXT OF WAS THERE COMPLIANCE WITH THE SERVICE

03:38PM   17     REQUIREMENT.   THAT LACK OF COMPLIANCE WAS WAIVED WHEN THE PARTY

03:38PM   18     APPEARED AND DEFENDED THE CASE ON THE MERITS.      IN THIS CASE

03:38PM   19     THAT DIDN'T HAPPEN.

03:38PM   20                THE COURT:   BUT AGAIN, YOU RECALL MY EARLIER

03:38PM   21     OBSERVATIONS, AND I THINK IT WAS TOUCHED ON THIS, SHOULD WE

03:38PM   22     CONSIDER YOUR CLIENT'S KNOWLEDGE OF FRENCH?       SHOULD WE CONSIDER

03:39PM   23     HIS EXPERIENCE IN THE LITIGATION?    IS THAT SOMETHING THAT --

03:39PM   24                MR. POPOVIC:   IT MAY BE -- IT WOULD GO TO THE ISSUE

03:39PM   25     OF IF WE GOT PAST THE SERVICE OF PROCESS ISSUE, IT WOULD GO TO



                                   UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 44 of 71
                                                                                    44


03:39PM    1     THE QUESTION OF WHETHER THE NOTICE WAS CONSTITUTIONALLY

03:39PM    2     REASONABLE, BUT IT DOESN'T ADDRESS THE PRIOR COMPONENT OF WAS

03:39PM    3     SERVICE OF PROCESS CONSISTENT WITH OR CONSISTENT ENOUGH WITH

03:39PM    4     THE STATUTORY SCHEME TO SATISFY THAT ASPECT OF DUE PROCESS.

03:39PM    5                  THE COURT:    AND I GATHER FROM YOUR COMMENTS ABOUT

03:39PM    6     THIS, THIS IS YOUR STRONGEST POINT ON THIS ISSUE IS THE SERVICE

03:39PM    7     OF PROCESS ISSUE?

03:39PM    8                  MR. POPOVIC:    I DON'T KNOW, I DON'T KNOW THAT I WANT

03:39PM    9     TO RANK THE POINTS.       I THINK IT IS A PARTICULARLY STRONG POINT,

03:39PM   10     BUT I DON'T THINK IT'S THE ONLY POINT.

03:39PM   11                  THE COURT:    OKAY.

03:39PM   12                  MR. POPOVIC:    I THINK --

03:39PM   13                  THE COURT:    FAIR ENOUGH.

03:39PM   14                  MR. POPOVIC:    -- WE BRIEFED THE ISSUE OF THE

03:39PM   15     DEFENDANTS' CONTACTS WITH FRANCE, AND I DON'T KNOW THAT WE NEED

03:39PM   16     TO BELABOR THAT HERE, BUT CERTAINLY I DON'T WANT TO DOWNGRADE

03:40PM   17     ANY OF THE OTHER POINTS THAT WE HAVE MADE.

03:40PM   18                  THE COURT:    I'M NOT ASKING YOU TO RANK YOUR

03:40PM   19     ARGUMENTS.    IT'S JUST WE SPENT A LOT OF TIME TALKING ABOUT

03:40PM   20     THIS, AND I THINK IT'S VERY IMPORTANT TO YOU.

03:40PM   21                  MR. POPOVIC:    AND THIS -- IT IS IMPORTANT BECAUSE IT

03:40PM   22     ALSO GOES TO TWO OTHER DEFENSES.      ONE DEFENSE IS THE LACK OF

03:40PM   23     PERSONAL JURISDICTION; ANOTHER DEFENSE IS THE LACK OF NOTICE;

03:40PM   24     AND THE THIRD DEFENSE IS THE LACK OF DUE PROCESS.

03:40PM   25          SO THE FAILURE OF SERVICE IMPACTS ALL THREE OF THOSE



                                     UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 45 of 71
                                                                                   45


03:40PM    1     DEFENSES AND SO THAT'S WHY, ALTHOUGH WE'VE I GUESS FRONT LOADED

03:40PM    2     IT BY TALKING ABOUT IT IN THE CONTEXT OF PERSONAL JURISDICTION,

03:40PM    3     IT'S ALSO RELEVANT TO THE OTHER DEFENSES.

03:40PM    4                MR. MOONEY:    COULD I JUST MAKE ONE PRACTICAL POINT

03:40PM    5     BEFORE WE MOVE ON?

03:40PM    6                THE COURT:    SURE.

03:40PM    7                MR. MOONEY:    IF THERE WERE A REQUIREMENT IN THE

03:40PM    8     STATUTE THAT THE ORIGINAL SERVICE OF THE FOREIGN LAWSUIT HAD TO

03:40PM    9     COMPLY WITH EITHER UNITED STATES OR CALIFORNIA RULES, THEN IN

03:40PM   10     MOST LIKELIHOOD NO FOREIGN JUDGMENT WOULD EVER BE ENFORCEABLE

03:40PM   11     IN THE UNITED STATES BECAUSE COUNSEL IN FRANCE FOLLOWS THE

03:41PM   12     FRENCH PROCEDURES AND COUNSEL IN SPAIN FOLLOW THE SPANISH

03:41PM   13     PROCEDURES AND SO ON AND SO FORTH.

03:41PM   14          THE CASES MAKE IT VERY CLEAR THAT IN THE FOREIGN JUDGMENT

03:41PM   15     CONTEXT THE QUESTION IS DUE PROCESS, NOT DID I DELIVER IT TO

03:41PM   16     THE PRIMARY PLACE OF RESIDENCE OR WHATEVER THE TECHNICAL WORDS

03:41PM   17     ARE THAT ARE USED BY THE CALIFORNIA STATUTE.

03:41PM   18                THE COURT:    AND DO YOU HAVE A RESPONSE TO A DUE

03:41PM   19     PROCESS ARGUMENT IN THIS CASE, MR. POPOVIC?

03:41PM   20                MR. POPOVIC:   IN THAT WHETHER THE NOTICE WAS

03:41PM   21     REASONABLY CALCULATED TO?    YEAH, OUR RESPONSE TO THAT IS THAT

03:41PM   22     IT WAS NOT.   HE DID NOT UNDERSTAND IT.   TO AFFORD HIM THE

03:41PM   23     OPPORTUNITY TO INTERVENE IN THE CASE, WHAT THE NOTICE SAID IS A

03:41PM   24     DECISION HAS BEEN MADE.    THE DEFENDANT, OR RATHER THE

03:41PM   25     PLAINTIFF, CAN PROVIDE PROOF OF SERVICE AND YOU CAN APPEAL.



                                   UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 46 of 71
                                                                                    46


03:41PM    1     THAT IS NOT THE SAME AS SAYING A LAWSUIT HAS BEEN FILED AGAINST

03:41PM    2     YOU, YOU NEED TO ENTER AN APPEARANCE IF YOU WANT TO PROTECT

03:41PM    3     YOUR RIGHTS BY X DATE, AND IF YOU DON'T, HERE'S WHAT IS GOING

03:42PM    4     TO HAPPEN TO YOU.    THAT IS VERY DIFFERENT.

03:42PM    5          A SUMMONS SERVES A PARTICULAR PURPOSE IN ANY JURISDICTION.

03:42PM    6     THIS IS NOT JUST SOMETHING SPECIFIC TO THE U.S.     ANY

03:42PM    7     JURISDICTION, I'M AWARE OF, REQUIRES SOMETHING LIKE THAT.

03:42PM    8          AS THE TIMING WORKS OUT I TEACH A COURSE IN INTERNATIONAL

03:42PM    9     LITIGATION AND ARBITRATION, AND WE JUST SPENT THE PAST TWO

03:42PM   10     WEEKS GOING OVER THESE ISSUES.     SO I APOLOGIZE IF I'M TALKING

03:42PM   11     TOO MUCH ABOUT IT.

03:42PM   12                THE COURT:    I'M SURPRISED YOUR CLASS IS NOT HERE

03:42PM   13     WATCHING IT.

03:42PM   14                MR. POPOVIC:    WELL, THEY HAVE OTHER THINGS TO DO, I

03:42PM   15     HOPE, LIKE THE READING FOR THE NEXT CLASS.

03:42PM   16          BUT THE POINT IS THAT I AM -- IT'S NOT IN THE RECORD OR IN

03:42PM   17     THE BRIEFING HERE, BUT I AM FAMILIAR WITH THE KIND OF

03:42PM   18     COMPARATIVE COMPONENT OF THIS, AND THE ELEMENT THAT ELIMINATES

03:42PM   19     THE CONCERN THAT MR. MOONEY HAS IDENTIFIED ABOUT THEY WILL

03:42PM   20     NEVER COMPLY WITH THE FOREIGN CASE, IT WILL NEVER COMPLY WITH

03:42PM   21     THE REQUIREMENTS IN THE U.S. IS THE HAGUE SERVICE CONVENTION.

03:43PM   22     THERE IS SOME REGULATION AND HARMONIZATION OF THE STANDARDS AND

03:43PM   23     IN EVERY JURISDICTION THAT I'M AWARE OF YOU HAVE TO ESTABLISH

03:43PM   24     CERTAIN THINGS, INCLUDING THERE HAS -- THERE IS SOME MECHANICAL

03:43PM   25     COMPONENT OF SERVICE OF PROCESS THAT IS REQUIRED BEFORE A COURT



                                     UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 47 of 71
                                                                                     47


03:43PM    1     CAN ACQUIRE PERSONAL JURISDICTION BUT FOR OUR CURRENT PURPOSES

03:43PM    2     IT'S IMPORTANT TO NOTE THAT THERE ARE THREE DEFENSES HERE THAT

03:43PM    3     ARE IMPLICATED BY THE FAILURE TO PROVIDE NOTICE.

03:43PM    4          ONE IS THE LACK OF PERSONAL JURISDICTION.      ANOTHER IS DUE

03:43PM    5     PROCESS.   THAT MEANS THOSE ARE DIFFERENT THINGS AND SO THAT

03:43PM    6     MEANS THAT YOU DON'T HAVE TO SATISFY A FAILURE OF DUE PROCESS

03:43PM    7     TO ESTABLISH THAT THERE WAS A LACK OF PERSONAL JURISDICTION.

03:43PM    8          BY THE SAME TOKEN, IF YOU CAN ESTABLISH A LACK OF NOTICE

03:43PM    9     OR INSUFFICIENT NOTICE, AGAIN, IT DOESN'T HAVE TO BE A DUE

03:43PM   10     PROCESS ISSUE, IT HAS TO BE THAT IT IS NOTICE THAT WAS NOT

03:43PM   11     ADEQUATE TO ALLOW THE DEFENDANT TO MAKE A TIMELY DEFENSE.

03:44PM   12                  MR. MOONEY:   HERE THAT'S NOT QUITE RIGHT, YOUR

03:44PM   13     HONOR, BECAUSE HERE THE DUE PROCESS DEFENSE IS A DISCRETIONARY

03:44PM   14     ONE IN A DIFFERENT SECTION OF THE STATUTE.

03:44PM   15          THIS ONE IF YOU CONCLUDE THAT THERE IS NO PERSONAL

03:44PM   16     JURISDICTION, YOU WOULD BE REQUIRED TO RULE IN THEIR FAVOR.      SO

03:44PM   17     THE FACT THAT THERE ARE TWO DIFFERENT THINGS DISCUSSED IN TWO

03:44PM   18     DIFFERENT PLACES DOESN'T CHANGE THE FACT.

03:44PM   19          AND OF COURSE MR. POPOVIC IS MUCH MORE LEARNED THAN I IN

03:44PM   20     INTERNATIONAL LAW, BUT THE HAGUE CONVENTION PROVIDES A LOT LESS

03:44PM   21     STANDARDIZATION THAN YOU EXPECT.     I JUST SERVED THE DEFENDANTS

03:44PM   22     IN FRANCE.    THEY DID NOT REJECT ARTICLE 10(A) OF THE HAGUE

03:44PM   23     CONVENTION.    I'M TRYING TO SERVE PEOPLE IN MEXICO.   THEY DO

03:44PM   24     REJECT 10(A) OF THE HAGUE CONVENTION.      SOME STATES ALLOW

03:44PM   25     INDIVIDUAL LAWYERS TO SERVE THE PROCESS.      SOME STATES REQUIRE



                                     UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 48 of 71
                                                                                 48


03:44PM    1     THE CENTRAL GOVERNMENT TO SERVE THE PROCESS.

03:44PM    2          THE POINT IS THAT IN THE CONTEXT OF A CASE WHERE THE

03:44PM    3     FRENCH COURT HAS CONCLUDED THAT ITS RULES HAVE BEEN SATISFIED,

03:44PM    4     THE QUESTION IS WHETHER WE SHOULD STILL NOT RECOGNIZE BECAUSE

03:44PM    5     WE THINK IT'S SO UNFAIR THAT IT VIOLATES THE 5TH AND 14TH

03:44PM    6     AMENDMENT REGARDLESS OF WHAT HAPPENS IN FRANCE.

03:45PM    7                THE COURT:   AND AS I UNDERSTAND THE HAGUE, AND THIS

03:45PM    8     IS PERHAPS OFF THE POINT OF OUR DISCUSSION, BUT HAGUE ALLOWS OR

03:45PM    9     HAS AN APPELLATE COMPONENT TO IT I THINK; IS THAT CORRECT?

03:45PM   10                MR. POPOVIC:   WELL, FOR THE INITIATION OF ANY NEW

03:45PM   11     PROCEEDING THERE IS A WAY TO COMPLY WITH -- FOR A HAGUE

03:45PM   12     SIGNATORY STATE THERE'S A WAY TO COMPLY WITH THE HAGUE

03:45PM   13     CONVENTION, AND THE RULES MAY BE DIFFERENT IN AN APPELLATE

03:45PM   14     MATTER THAN THEY ARE IN A COURT OF FIRST INSTANCE, BUT THERE

03:45PM   15     ARE -- BUT EITHER WAY YOU HAVE TO DO SOMETHING TO INITIATE A

03:45PM   16     CASE, AND THAT'S THE KEY DISTINCTION THAT I'M TRYING TO

03:45PM   17     HIGHLIGHT FOR THE COURT IS THE DISTINCTION BETWEEN THE

03:45PM   18     INITIATING DOCUMENTS, THAT IS, THE SUMMONS AND COMPLAINT OR IN

03:45PM   19     SOME JURISDICTIONS IT'S A WRIT, OR SOMETHING LIKE THAT, AND

03:45PM   20     SUBSEQUENT COMMUNICATIONS IN A CASE WHICH CAN BE SERVED

03:45PM   21     DIFFERENT WAYS.

03:45PM   22          AND SO THE --

03:45PM   23                THE COURT:   PARDON ME.   THIS SERVICE THAT WE'RE

03:45PM   24     TALKING ABOUT HERE WAS SUBSEQUENT.    THIS WAS MORE OF A --

03:46PM   25     WASN'T IT MORE LIKE AN APPELLATE, I'LL CALL IT THAT, I KNOW



                                   UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 49 of 71
                                                                                    49


03:46PM    1     THAT IS NOT WHAT IT WAS, BUT IT SEEMS LIKE IT WAS MORE OF A

03:46PM    2     SUBSEQUENT PROCEEDING.

03:46PM    3                MR. POPOVIC:    INDEED, YOUR HONOR.    AND THAT'S -- TO

03:46PM    4     US THAT'S A VERY SIGNIFICANT DISTINCTION.      THAT THE PLAINTIFF,

03:46PM    5     OR RATHER THE DEFENDANTS IN THIS CASE DID NOT RECEIVE A COPY OF

03:46PM    6     THE SUMMONS IN THE ENFORCEMENT ACTION UNTIL DISCOVERY IN THE

03:46PM    7     CURRENT PROCEEDINGS PENDING BEFORE YOUR HONOR.

03:46PM    8          SO THIS DID NOT GET THE NOTICE THAT THEY ARE DUE.

03:46PM    9                THE COURT:    INITIALLY.

03:46PM   10                MR. MOONEY:    BUT TO BE CLEAR, YOUR HONOR, I THINK

03:46PM   11     YOU MIGHT HAVE MISSPOKEN IN YOUR QUESTION.       THEY GOT THE

03:46PM   12     NOTICE -- IT'S NOT CALLED A NOTICE, ALL RIGHT.      THEY GOT THE

03:46PM   13     INFORMATION ABOUT THE CASE IN NOVEMBER DURING THE COURSE OF THE

03:46PM   14     ORIGINAL ENFORCEMENT PROCEEDING BEFORE JUDGMENT WAS ENTERED IN

03:46PM   15     JANUARY.

03:46PM   16                THE COURT:    CORRECT.   CORRECT.   THAT'S HOW I

03:46PM   17     UNDERSTAND THE TIMELINE.    YOU AGREE WITH THAT TIMELINE?

03:46PM   18                MR. POPOVIC:    THAT'S CORRECT, AND THEY GOT SOMETHING

03:46PM   19     THAT IN TRANSLATION IS CALLED NOTIFICATION OF A DECISION WHICH

03:46PM   20     IS VERY DIFFERENT FROM YOU'VE BEEN SUED.

03:47PM   21                THE COURT:    AND THAT NOTIFICATION HAD -- I THINK IT

03:47PM   22     HAD A FUTURE COURT DATE ON IT, DIDN'T IT?

03:47PM   23                MR. POPOVIC:    IT HAD A FUTURE COURT DATE FOR A

03:47PM   24     PARTICULAR PURPOSE.     IT WAS FOR THE PARTICULAR PURPOSE OF THE

03:47PM   25     PLAINTIFF PROVIDING EVIDENCE OF WHAT IT HAD DONE -- THE HAGUE



                                   UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 50 of 71
                                                                                 50


03:47PM    1     DOCUMENTS BASICALLY TO SHOW THAT IT HAD ATTEMPTED TO EFFECT

03:47PM    2     SERVICE.   IT SAYS NOTHING ABOUT ANYTHING THAT THE DEFENDANTS

03:47PM    3     CAN DO EXCEPT TO SAY THAT THE APPEAL PERIOD AND THE APPEAL

03:47PM    4     ITSELF HAVE NO SUSPENSIVE EFFECT.    THAT'S THE -- AND THAT'S THE

03:47PM    5     ENGLISH TRANSLATION.

03:47PM    6          THE FRENCH FOR EVEN SOMEBODY WHO MIGHT BE QUITE ABLE TO

03:47PM    7     CONDUCT OTHER AFFAIRS IN FRENCH I DON'T THINK THAT'S GOING TO

03:47PM    8     BE CLEAR TO SOMEONE THAT THEY NEED TO -- THAT THEY NEED TO HIRE

03:47PM    9     A LAWYER TO DEFEND THIS OR THAT THEY COULD.

03:47PM   10          WHENEVER YOUR HONOR IS READY, I THINK THERE ARE SOME OTHER

03:47PM   11     DEFENSES IF YOU'RE INTERESTED THAT THERE IS SOMETHING TO BE

03:47PM   12     SAID ABOUT.

03:47PM   13                THE COURT:   WELL, BELOW THE APPEAL PERIOD IT ALSO

03:48PM   14     SAYS IN CASE OF AN APPEAL AN APPLICATION FOR STAY OF EXECUTION

03:48PM   15     CAN BE FILED.

03:48PM   16                MR. POPOVIC:   THAT'S CORRECT.   SO TO ME AGAIN IN THE

03:48PM   17     ENGLISH TRANSLATION THAT SUGGESTS THAT IT HAS ALREADY HAPPENED

03:48PM   18     SO YOU MAY BE ABLE TO SUSPEND IT IF YOU WANT TO PURSUE AN

03:48PM   19     APPEAL, BUT AGAIN, THAT'S VERY DIFFERENT FROM YOU HAVE AN

03:48PM   20     OPPORTUNITY TO DEFEND YOURSELF IN THE UNDERLYING CASE.

03:48PM   21                THE COURT:   WELL, BUT AN APPEAL -- I SUPPOSE WE CAN

03:48PM   22     TALK ABOUT ANGELS ON PINHEADS, BUT AN APPEAL COULD ULTIMATELY

03:48PM   23     MEAN OVERTURNING THE DECISION.

03:48PM   24                MR. POPOVIC:   IT COULD, AND MAYBE IF YOU OR I

03:48PM   25     RECEIVED SOMETHING LIKE THAT WE WOULD THINK ABOUT THAT AND WE



                                   UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 51 of 71
                                                                                     51


03:48PM    1     WOULD SAY I BETTER TALK TO A FRENCH LAWYER ABOUT THIS.

03:48PM    2                THE COURT:    BUT IF I HAD FRENCH LAWYERS WITH WHOM

03:48PM    3     I'VE BEEN ENGAGED IN LITIGATION FOR A NUMBER OF YEARS, DOES

03:48PM    4     THAT MAKE A DIFFERENCE?

03:49PM    5                MR. POPOVIC:   WELL, I DON'T THINK IT MAKES A

03:49PM    6     DIFFERENCE IN TERMS OF THE -- WHETHER THIS IS COMPLIANT WITH

03:49PM    7     THE REQUIREMENTS OF DUE PROCESS FOR SERVICE OF PROCESS, BUT I

03:49PM    8     ALSO THINK THAT THERE'S A FACTUAL ISSUE HERE, WHICH IS THAT

03:49PM    9     THIS IS 2011.

03:49PM   10          THE UNDERLYING JUDGMENT THAT THIS IS SEEKING ENFORCEMENT

03:49PM   11     OF WAS ISSUED IN 2001.    SO THIS IS TEN YEARS AGO.    SO THIS IS

03:49PM   12     NOT AS IF -- THERE IS NOTHING IN THE RECORD TO SUGGEST THAT THE

03:49PM   13     DEFENDANTS WERE IN ONGOING COMMUNICATION WITH FRENCH LAWYERS TO

03:49PM   14     WHOM THEY WOULD HAVE THOUGHT, OKAY, I'VE GOT A DOCUMENT, AND I

03:49PM   15     BETTER HAVE THEM TAKE A LOOK.

03:49PM   16                THE COURT:    BUT WHAT IS IN THE RECORD IS THAT HE HAD

03:49PM   17     SOME FAMILIARITY WITH FRENCH LAW AND FRENCH LAWYERS.

03:49PM   18                MR. POPOVIC:   THAT HE HAS EXPERIENCE.

03:49PM   19                THE COURT:    RIGHT, RIGHT.   ALBEIT A DECADE

03:49PM   20     PREVIOUSLY.

03:49PM   21                MR. POPOVIC:   YES.

03:49PM   22                THE COURT:    ANYTHING YOU'D LIKE TO ADD?

03:49PM   23                MR. MOONEY:    THE ONLY THING, I WOULD JUST LIKE TO

03:49PM   24     COMMEND TO YOUR HONOR THE FIRST HALF OF OUR ARGUMENT ON

03:50PM   25     PERSONAL JURISDICTION.    WE CITED FOUR CASES, ONE A UNANIMOUS



                                   UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 52 of 71
                                                                                    52


03:50PM    1     DECISION OF FIVE JUDGES ON THE TOP COURT OF NEW YORK ALL OF

03:50PM    2     WHICH SAID THAT IF THERE'S A DEFAULT JUDGMENT AGAINST YOU IN A

03:50PM    3     FOREIGN COUNTRY AND THEN YOU GO BACK TO THE FOREIGN COUNTRY AND

03:50PM    4     FILE A MOTION TO SET ASIDE OR MAKE ARGUMENTS RELATING TO THE

03:50PM    5     MERITS, THEN YOU HAVE FAILED TO SATISFY THE PROVISION IN THE

03:50PM    6     UNIFORM FOREIGN COUNTRY MONEY JUDGMENT RECOGNITION ACT BECAUSE

03:50PM    7     YOU HAVE LITIGATED THERE, AND WITHOUT BELABORING THE POINT TOO

03:50PM    8     MUCH BECAUSE IT'S IN THE PAPERS, THE DEFENDANTS HAVE NO

03:50PM    9     RESPONSE TO THAT.    THEY DON'T CITE ANY AUTHORITY TO THE

03:50PM   10     CONTRARY, AND I THINK WE SHOULD WIN ON THAT ISSUE REGARDLESS OF

03:50PM   11     ALL OF THE REST OF THIS VERY INTERESTING ARGUMENT EFFECTIVELY

03:50PM   12     PRESENTED BY COUNSEL.

03:50PM   13                  MR. POPOVIC:   YOUR HONOR, IF I MAY BRIEFLY ADDRESS

03:50PM   14     THAT PART.    THE CASES THAT THEY RELY ON, AND MR. MOONEY HAS NOT

03:50PM   15     CITED TO THEM, BUT I ASSUME HE'S REFERRING TO THE CADLE COMPANY

03:51PM   16     AND THE S.C. CHIMEXIM CASES?

03:51PM   17                  MR. MOONEY:    NO, THAT'S AN EVEN DIFFERENT ARGUMENT.

03:51PM   18     CADLE IS A DIFFERENT ARGUMENT.      CADLE RELATES TO THE FACT THAT

03:51PM   19     HE LITIGATED AND A JUDGMENT WAS ENTERED AGAINST HIM AND SO

03:51PM   20     THOSE COURTS WOULD RETAIN JURISDICTION TO ENFORCE THE JUDGMENT

03:51PM   21     EVEN IF IT'S A DIFFERENT COURT.

03:51PM   22          SO THE FACT THAT IT'S TECHNICALLY A TRIBUNALE DE GRANDE

03:51PM   23     INSTANCE.    TRIBUNALE IS JUST LIKE TRIBUNAL WITH AN E ON THE

03:51PM   24     END, DE, D-E, GRANDE, LIKE GRAND WITH AN E, ON THE I THINK

03:51PM   25     INSTANCE IS I-N-S-T-A-N-C-E.      THE CASES SAY, LOOK, YOU CAN



                                     UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 53 of 71
                                                                                      53


03:51PM    1     ENFORCE IT IN A DIFFERENT SUPERIOR COURT, AND THEY'VE WAIVED

03:51PM    2     THEIR ARGUMENT ABOUT PERSONAL JURISDICTION BECAUSE THEY APPEAR

03:51PM    3     TO DEFEND IN THE UNDERLYING ACTION.     SO I LIKED THOSE TWO

03:51PM    4     ARGUMENTS SO I WANT YOUR HONOR TO CONSIDER THEM ONE WAY OR THE

03:51PM    5     OTHER.

03:51PM    6                  MR. POPOVIC:   I THINK THOSE CASES ARE

03:51PM    7     DISTINGUISHABLE, AND I THINK THE CIRCUMSTANCES HERE ARE

03:51PM    8     DISTINGUISHABLE.

03:51PM    9          THIS IS NOT -- THIS IS A SEPARATE ACTION.        AN ENFORCEMENT

03:52PM   10     ACTION IS NOT THE SAME AS CONTINUING OR APPEALING FROM THE

03:52PM   11     UNDERLYING ACTION AND A SUBSEQUENT ACTION TO THE REVISION

03:52PM   12     ACTION, WHICH I ASSUME IS THE SUBSEQUENT ACTION BEING REFERRED

03:52PM   13     TO WHICH IS STILL PENDING BY THE WAY IN THE HIGHEST COURT IN

03:52PM   14     FRANCE.   SO THAT'S NOT OVER.    WE STILL DON'T KNOW.    THERE'S A

03:52PM   15     CHANCE THAT THAT COURT WILL THROW OUT THE UNDERLYING FRENCH

03:52PM   16     JUDGMENT AND THEN WE CAN LEAVE YOUR HONOR ALONE BUT WE'RE NOT

03:52PM   17     THERE YET BECAUSE THAT'S STILL PENDING.

03:52PM   18          BUT YOU HAVE TO FOLLOW THE TIMELINE AS YOUR HONOR HAS

03:52PM   19     SUGGESTED.    THERE WAS LITIGATION BETWEEN 1996 AND 2001 AND IN

03:52PM   20     THAT LITIGATION THE DEFENDANTS PARTICIPATED.

03:52PM   21          THEN THERE WAS A TEN-YEAR GAP AND A NEW CASE INITIATED BY

03:52PM   22     A NEW PROCESS THAT WAS NOT SERVED.

03:52PM   23          AND THEN THERE WAS A SUBSEQUENT CASE WHEN THIS NEW CASE --

03:52PM   24     THE CURRENT CASE WAS SERVED AND WE LEARNED ABOUT THE LACK OF

03:52PM   25     STANDING WHICH HAD NOT BEEN DISCLOSED TO THE ENFORCEMENT JUDGE



                                     UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 54 of 71
                                                                                   54


03:53PM    1     IN FRANCE, AND UPON THAT, THAT WAS THE TRIGGER FOR A FRENCH

03:53PM    2     PROCEDURE, THE REVISION ACTION, THAT IS NOT AN APPEAL AND IT'S

03:53PM    3     NOT AN ATTACK ON THE MERITS.    IT'S A VERY SPECIFIC REMEDY, VERY

03:53PM    4     LIMITED REMEDY, THAT ONE CAN IN EFFECT COLLATERALLY ATTACK A

03:53PM    5     FRENCH JUDGMENT IF THERE WAS SOMETHING THAT WAS DONE IN THE

03:53PM    6     UNDERLYING CASE THAT IN EFFECT DEFRAUDED THE COURT, AND,

03:53PM    7     THEREFORE, THE COURT WASN'T ABLE -- WASN'T PRESENTED WITH AN

03:53PM    8     ACCURATE RECORD, AND, THEREFORE, IT COULDN'T HAVE DECIDED THE

03:53PM    9     CASE CORRECTLY.

03:53PM   10          AND ON THAT ISSUE, WHICH IS IN FRONT OF THE COURT OF

03:53PM   11     CASSATION, C-A-S-S-A-T-I-O-N, RIGHT NOW, THERE'S AN ISSUE --

03:53PM   12     THERE'S AN ISSUE ON APPEAL.    THE MAIN ISSUE ON APPEAL IS

03:53PM   13     WHETHER THE DEFENDANTS HAD ENOUGH INFORMATION ABOUT THE CASE

03:53PM   14     THAT THEY COULD HAVE RAISED IT ON APPEAL IN THE UNDERLYING CASE

03:53PM   15     ALONG THE SAME LINES THAT YOUR HONOR IS SUGGESTING.

03:54PM   16          BUT THAT'S A DIFFERENT ISSUE FROM WHETHER THE INITIATION

03:54PM   17     OF THE ENFORCEMENT ACTION CAN STILL HAVE TO INCLUDE SERVICE OF

03:54PM   18     PROCESS OR WHETHER THE EXISTENCE OF PRIOR AND SUBSEQUENT ACTION

03:54PM   19     SOMEHOW ELIMINATES THAT REQUIREMENT.     AND OUR POSITION IS THAT

03:54PM   20     IT DOESN'T, AND THERE'S NO AUTHORITY, AND NONE OF THE AUTHORITY

03:54PM   21     THAT THE PLAINTIFFS HAVE CITED SUGGESTS OTHERWISE.

03:54PM   22                 MR. MOONEY:   I JUST DON'T THINK THAT'S RIGHT, YOUR

03:54PM   23     HONOR.   I MEAN, IN THE CADLE CASE, WHICH WAS THE CASE INVOLVING

03:54PM   24     THE PRIOR AGREED, YOU KNOW, VOLUNTARY APPEARANCE THERE WAS A

03:54PM   25     NEW CASE.   IT WAS NOT THE COURT RETAINING JURISDICTION.     IT WAS



                                    UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 55 of 71
                                                                                      55


03:54PM    1     A NEW CASE IN A NEW COURT.

03:54PM    2                THE COURT:    AND THAT'S DIFFERENT HERE.    IF I TAKE IT

03:54PM    3     THAT THERE WAS A JUDGMENT AND THEN THE JUDGMENT WENT TO AN

03:54PM    4     ENFORCEMENT COURT, IF YOU WILL, AND I'M BEING VERY -- I'M NOT

03:54PM    5     BEING VERY SOPHISTICATED ABOUT THE WAY I DESCRIBE THE FRENCH

03:54PM    6     SYSTEM, BUT A NEW CASE DID NOT GENERATE PER SE, IT WASN'T A NEW

03:55PM    7     FILING PER SE.   IT INVOLVED THE SAME ISSUE, THE SAME

03:55PM    8     ENFORCEMENT.

03:55PM    9                MR. POPOVIC:   BUT, YOUR HONOR, IT WAS A NEW CASE

03:55PM   10     WITH A NEW CASE NUMBER AND A NEW INITIATION.

03:55PM   11          AND QUICKLY ON THE CADLE CASE.       I WAS VERY INTERESTED IN

03:55PM   12     THE CADLE CASE SO I WENT AND LOOKED AT THE DOCKET IN THE CADLE

03:55PM   13     CASE.   PROOF OF SERVICE WASN'T THE ISSUE.     THERE WAS A PROOF OF

03:55PM   14     SERVICE FILED.   THE ISSUE THERE WAS WHETHER PRIOR CONTACTS THAT

03:55PM   15     THE DEFENDANT HAD WITH THE JURISDICTION COULD BE CONSIDERED IN

03:55PM   16     THE DUE PROCESS INQUIRY IN THE SUBSEQUENT CASE AND THE COURT

03:55PM   17     HELD THAT THEY COULD.

03:55PM   18          THE COURT DIDN'T ADDRESS THE ISSUE OF WHETHER THERE NEEDED

03:55PM   19     TO BE NEW SERVICE BECAUSE THERE WAS NEW SERVICE.

03:55PM   20                MR. MOONEY:    I ACTUALLY THINK I AGREE WITH THAT,

03:55PM   21     YOUR HONOR.    I THINK THAT THIS REALLY ONLY ADDRESSES THE "ARE

03:55PM   22     THERE ADEQUATE CONNECTIONS TO FRANCE?"       AND IN MY MIND I JUST

03:55PM   23     NOW OVERLOOKED THAT, BUT I THINK COUNSEL IS RIGHT ABOUT THAT.

03:55PM   24                THE COURT:    RIGHT.   SO --

03:55PM   25                MR. MOONEY:    I DO THINK THAT THE OTHER FIVE CASES



                                    UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 56 of 71
                                                                                   56


03:55PM    1     THAT WE CITE WITH RESPECT TO THE 2014 ARE ALL DIRECTLY ON POINT

03:56PM    2     BECAUSE WHAT THEY'RE ARGUING IN FRANCE NOW, FIRST IN THE TRIAL

03:56PM    3     COURT AND THEN THE COURT OF APPEALS AND NOW POTENTIALLY IN THE

03:56PM    4     HIGHEST COURT IN FRANCE, IS THAT THE JUDGMENT THAT WE'RE TRYING

03:56PM    5     TO ENFORCE WAS WRONGLY DECIDED AND THAT, OF COURSE, IS --

03:56PM    6     THEY'RE NOT SAYING THAT -- I MEAN, SOME OF WHAT THEY'RE SAYING

03:56PM    7     IS THAT THERE'S NO PERSONAL JURISDICTION BUT SOME OF WHAT

03:56PM    8     THEY'RE SAYING IS THAT, AS MR. POPOVIC SAID, THERE WAS A FRAUD

03:56PM    9     ON THE COURT AND SO THE DECISION IS WRONG.

03:56PM   10          AND ALL THESE CASES SO WOULD YOU GO AND YOU LITIGATE THE

03:56PM   11     MERITS AND IF YOU LOOK AT THE CLEAR LANGUAGE OF THE STATUTE,

03:56PM   12     YOU'VE WAIVED YOUR PERSONAL JURISDICTION.

03:56PM   13                THE COURT:    WHICH ALSO BEGS THE QUESTION SHOULD THIS

03:56PM   14     COURT WAIT UNTIL THE FRENCH COURT DECIDES?

03:56PM   15                MR. MOONEY:    QUITE POSSIBLY.    I MEAN, I DON'T REALLY

03:56PM   16     HAVE A POSITION ONE WAY OR THE OTHER.       I MEAN, I THINK --

03:56PM   17     OBVIOUSLY I THINK WE'RE GOING TO WIN.       WE WON -- BUT I'M NOT A

03:56PM   18     FRENCH LAWYER SO I DON'T KNOW.

03:56PM   19                MR. POPOVIC:   OUR VIEW ON THAT IS THAT THE FRENCH

03:56PM   20     DECISION CAN DO TWO THINGS.    IF WE PREVAIL, IF THE DEFENDANTS

03:57PM   21     PREVAIL IN THE FRENCH REVISION ACTION IN THE HIGHEST COURT IN

03:57PM   22     FRANCE, THAT WILL MEAN AS A MATTER OF FRENCH LAW THE JUDGMENT

03:57PM   23     IS WIPED OUT AND THEN I THINK WE WOULD TAKE THAT INFORMATION

03:57PM   24     BACK TO THIS COURT AND THEN THERE WOULD BE NO JUDGMENT FOR

03:57PM   25     THIS, WE WOULD CERTAINLY ARGUE THAT THERE WOULD BE NO JUDGMENT



                                   UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 57 of 71
                                                                                    57


03:57PM    1     FOR THIS COURT TO RECOGNIZE.

03:57PM    2            ON THE OTHER HAND, IF THE FRENCH COURT DECIDES AGAINST THE

03:57PM    3     DEFENDANTS, THEN WE'RE IN THE SAME POSITION THAT WE'RE IN RIGHT

03:57PM    4     NOW.

03:57PM    5            SO CERTAINLY IF THERE IS A POSSIBILITY, AND WE THINK IT'S

03:57PM    6     A STRONG POSSIBILITY BECAUSE IT'S THE POSITION THAT WE HAVE

03:57PM    7     TAKEN AND WE THINK IT'S CORRECT THAT THE FRENCH COURT, ALTHOUGH

03:57PM    8     WE DON'T KNOW WHEN IT WILL ISSUE ITS DECISION, AND THE BRIEFING

03:57PM    9     HAS NOT EVEN HAPPENED YET IN THE HIGHEST COURT.

03:57PM   10                  THE COURT:   THAT WAS MY QUESTION.

03:57PM   11                  MR. POPOVIC:   SO THERE'S NO IMMINENT DECISION IN

03:57PM   12     THAT CASE.

03:57PM   13            SO WE THINK THAT THERE IS -- I CAN UNDERSTAND AS A MATTER

03:57PM   14     OF CONSERVATION OF THIS COURT'S RESOURCES THAT THERE IS SOME

03:57PM   15     BENEFIT TO WAITING TO SEE WHAT HAPPENS.

03:58PM   16            BUT I THINK THAT THERE'S -- THERE IS A POSSIBILITY AND

03:58PM   17     CERTAINLY, YOU KNOW, THE BEST WAY OF PREDICTING THE OUTCOME OF

03:58PM   18     AN APPELLATE CASE IS TO SEE WHO WON BELOW, I WOULD SAY I'M NOT

03:58PM   19     GOING TO PREDICT, ALTHOUGH I CERTAINLY THINK OUR POSITION IS

03:58PM   20     CORRECT AND THAT WE SHOULD PREVAIL.     I'M NOT GOING TO PREDICT

03:58PM   21     THAT WE WILL, BUT THAT'S OBVIOUSLY UP TO THE COURT'S DISCRETION

03:58PM   22     AS TO WHETHER IT'S WORTH THE EFFORT TO ADJUDICATE THESE ISSUES.

03:58PM   23            PLAINLY, THE COURT HAS PUT A LOT OF EFFORT INTO THIS

03:58PM   24     ALREADY.    WE ALSO THINK THAT THESE ARE INTERESTING ISSUES AND

03:58PM   25     THERE'S VERY LITTLE LAW ABOUT THEM.     SO THERE'S SOME BENEFIT TO



                                     UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 58 of 71
                                                                                  58


03:58PM    1     THE JURISPRUDENCE BUT OUR OBLIGATION IS NOT TO THE

03:58PM    2     JURISPRUDENCE, OUR OBLIGATION IS TO OUR CLIENTS TO GET THE

03:58PM    3     MATTER RESOLVED.   SO CERTAINLY WE'RE INTERESTED IN GETTING IT

03:58PM    4     RESOLVED EXPEDITIOUSLY.

03:58PM    5                THE COURT:    THANK YOU.   I WAS CURIOUS ABOUT THE

03:58PM    6     PROCEEDINGS.   IF YOU HAD TOLD ME THAT IT HAD BEEN SUBMITTED AND

03:58PM    7     ARGUED AND WE'RE JUST WAITING FOR THEM TO PUT PEN TO PAPER,

03:59PM    8     THAT WOULD BE A DIFFERENT ISSUE, BUT IT SOUNDS LIKE THE

03:59PM    9     BRIEFING HAS NOT COMPLETED.

03:59PM   10                MR. POPOVIC:   THAT'S MY UNDERSTANDING.

03:59PM   11                MR. MOONEY:    WE DID, I THINK IT'S FAIR TO SAY, KIND

03:59PM   12     OF MOVE THE CASE KIND OF SLOWER HERE FOR A WHILE BECAUSE THE

03:59PM   13     COURT OF -- IT WAS PENDING BEFORE THE COURT OF APPEALS AND THEN

03:59PM   14     MR. POPOVIC THOUGHT IT WAS A GOOD TIME TO FILE THESE MOTIONS,

03:59PM   15     AND I AGREE.   I'M NOT TRYING TO SAY THAT HE'S --

03:59PM   16                THE COURT:    RIGHT.

03:59PM   17                MR. MOONEY:    BUT, YOU KNOW, NOT THAT I WANT TO TELL

03:59PM   18     YOUR HONOR YOUR HONOR'S BUSINESS, BUT ONE POSSIBLE RESOLUTION

03:59PM   19     OF THAT ISSUE, OF COURSE IT IS A DISCRETIONARY DEFENSE TO NOT

03:59PM   20     ENFORCE THE JUDGMENT IF THERE'S MORE PROCEEDINGS PENDING, IF

03:59PM   21     YOUR HONOR HAS PUT IN MOST OF THE WORK ALREADY.      I THINK

03:59PM   22     CERTAINLY IF YOU'RE GOING TO GRANT SUMMARY JUDGMENT TO THE

03:59PM   23     DEFENDANTS, YOU MIGHT AS WELL DO IT NOW.

03:59PM   24          IF YOU'RE GOING TO GRANT SUMMARY JUDGMENT TO THE

03:59PM   25     PLAINTIFF, I THINK I WOULD KIND OF ARGUE THAT YOU SHOULDN'T



                                    UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 59 of 71
                                                                                     59


03:59PM    1     EXCEED YOUR DISCRETION TO STAY IT, BUT IN REALITY I WOULDN'T

03:59PM    2     ARGUE VERY HARD WITH THE ONLY CAVEAT TO THAT BEING I THINK IT'S

04:00PM    3     FAIR TO SAY THAT WHOEVER LOSES THIS CASE WILL BE APPEALING AND

04:00PM    4     IT WILL BE ANOTHER THREE YEARS IN THE NINTH CIRCUIT.       SO

04:00PM    5     THERE'S SOME SELFISH BENEFIT TO US.

04:00PM    6                  THE COURT:    NO, I APPRECIATE YOUR CANDOR.   THANK

04:00PM    7     YOU.

04:00PM    8                  MR. POPOVIC:   I GENERALLY AGREE WITH WHAT MR. MOONEY

04:00PM    9     HAS SAID WITH THE CAVEAT THAT I THINK THAT IF THE FRENCH COURT

04:00PM   10     DECIDES IN FAVOR OF THE DEFENDANTS, THEN THERE'S NO NINTH

04:00PM   11     CIRCUIT APPEAL HERE BECAUSE --

04:00PM   12                  MR. MOONEY:    I AGREE WITH THAT.   WE WOULD MOVE TO

04:00PM   13     DISMISS BUT ALL I'M SAYING IS THAT IF THAT'S GOING TO BE IN A

04:00PM   14     YEAR, WE'RE TALKING ABOUT WHAT THE JUDGE MIGHT WISH TO DO

04:00PM   15     CURRENTLY.

04:00PM   16                  MR. POPOVIC:   YES.

04:00PM   17                  THE COURT:    SO LET ME JUST RETURN TO THE QUESTION

04:00PM   18     THAT I HAD ABOUT THE DISTINCTION BETWEEN THE JUDGMENT

04:00PM   19     ENFORCEMENT COURT AND THE UNDERLYING COURT.

04:00PM   20                  MR. POPOVIC:   YES.

04:00PM   21                  THE COURT:    AND I'M TRYING TO ANALOGIZE THAT TO OUR

04:00PM   22     SYSTEM, NOT TO MAKE A LEGAL DECISION ABOUT IT, BUT JUST TO

04:00PM   23     COMPARE FOR DISCUSSION.

04:00PM   24            IT SOUNDS LIKE TRIAL COURTS ENTERED A JUDGMENT.

04:00PM   25                  MR. POPOVIC:   RIGHT.



                                     UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 60 of 71
                                                                                   60


04:00PM    1                  THE COURT:   AND HERE IF SOMEONE SOUGHT TO ENFORCE

04:00PM    2     THE JUDGMENT, THEY GO BACK TO THE TRIAL COURT WITH THE SAME

04:00PM    3     CASE NUMBER AND THEY'D SAY, JUDGE, I'D LIKE YOU TO ENFORCEMENT

04:01PM    4     JUDGMENT AND THE JUDGE, SHE WOULD SAY, YES, OKAY, SAME CASE

04:01PM    5     NUMBER, HERE IT IS.

04:01PM    6          IN FRANCE IT SOUNDS LIKE WHAT HAPPENS IS THE FRENCH SYSTEM

04:01PM    7     IS THAT THE TRIAL COURT, THE JUDGE, SHE'LL MAKE, SHE'LL MAKE

04:01PM    8     THE ORDER AND THEN IF THERE'S AN ENFORCEMENT ISSUE, IT GOES TO

04:01PM    9     THE ENFORCEMENT COURT, MAYBE WITH A NEW CASE NUMBER BECAUSE

04:01PM   10     THAT'S PROCEDURALLY HOW THEY DO IT, BUT IT'S STILL THE SAME

04:01PM   11     RACE, IF YOU WILL, IT'S STILL THE JUDGMENT THAT IS AT ISSUE.

04:01PM   12                  MR. POPOVIC:   IT'S STILL THE SAME JUDGMENT, BUT IT'S

04:01PM   13     NOT -- I THINK THE ANALOGY IS IMPERFECT IN PART BECAUSE THE

04:01PM   14     SYSTEMS ARE DIFFERENT BUT ALSO BECAUSE THE REMEDY IS VERY

04:01PM   15     DIFFERENT.    WE'RE TALKING ABOUT A REMEDY THAT IS UNIQUE TO THE

04:01PM   16     FRENCH SYSTEM THAT HAS NO ANALOG IN THE U.S. SYSTEM.

04:01PM   17          AND THAT'S SIGNIFICANT HERE BECAUSE IF YOU BRING AN

04:01PM   18     ENFORCEMENT ACTION TO LIQUIDATE AN ASTREINTE, THAT INVOLVES NEW

04:01PM   19     FACTS THAT ARE NOT BEFORE, THAT WERE NOT CONSIDERED.     THEY WERE

04:02PM   20     NOT PART OF THE UNDERLYING CASE.     THIS IS A NEW CASE BECAUSE IN

04:02PM   21     THE NEW CASE THE PLAINTIFF WOULD HAVE TO ESTABLISH THAT THE

04:02PM   22     ALLEGEDLY OFFENDING BOOKS WERE IN FRANCE, HOW MANY OF THEM WERE

04:02PM   23     THERE, AND HOW DID THEY GET THERE.

04:02PM   24          MAYBE SOME THIRD PARTY HAD BROUGHT THEM IN OR HAD BEEN

04:02PM   25     HOLDING THEM ALL OF THIS TIME AND HID THEM FROM THE DEFENDANTS



                                     UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 61 of 71
                                                                                   61


04:02PM    1     WHO WERE TRYING WITH ALL OF THEIR MIGHT TO GET THEM OUT OF THE

04:02PM    2     COUNTRY.

04:02PM    3                THE COURT:    SO THERE'S AN EVIDENTIARY COMPONENT, AN

04:02PM    4     EVIDENTIARY PART OF THE ENFORCEMENT COURT, A HEARING IF YOU

04:02PM    5     WILL.

04:02PM    6                MR. POPOVIC:   RIGHT.   IT IS A NEW PROCEEDING AND

04:02PM    7     EVIDENCE WAS SUBMITTED.

04:02PM    8          NOW, OUR VIEW OF HOW THAT WENT IS THAT THERE ARE SOME

04:02PM    9     FLAWS IN HOW THE COURT PROCEEDED IN CONSIDERING THAT EVIDENCE

04:02PM   10     AND THAT GOES TO ONE OF OUR OTHER DEFENSES.

04:02PM   11          BUT THE POINT IS THAT IT IS AN INDEPENDENT TRULY NEW

04:02PM   12     DIFFERENT PROCEEDING THAT DOESN'T -- I KNOW OUR MINDS WANT TO

04:02PM   13     TRY AND ANALOGIZE IT TO SOMETHING WE'RE MORE FAMILIAR WITH, BUT

04:03PM   14     IT IS JUST THERE ISN'T ANYTHING IN THE U.S. SYSTEM THAT IS

04:03PM   15     REALLY A GOOD ANALOGY.

04:03PM   16                MR. MOONEY:    I DISAGREE.   I THINK THERE IS A GOOD

04:03PM   17     ANALOGY, YOUR HONOR.

04:03PM   18          SO IF I LITIGATED IN THIS COURT AGAINST SOMEBODY AND

04:03PM   19     OBTAINED A JUDGMENT THAT REQUIRED THEM TO PAY ME MONEY AND

04:03PM   20     REQUIRED TO REFRAIN FROM TAKING CERTAIN STEPS, AND THEN I MOVED

04:03PM   21     TO NEW YORK AND THAT PERSON ALSO MOVED TO NEW YORK OR WHATEVER,

04:03PM   22     I COULD FILE A NEW CASE IN NEW YORK ASKING FOR ENFORCEMENT OF

04:03PM   23     THE JUDGMENT, AND THAT IS NOT REAL LAW, BUT I READ ALL OF THESE

04:03PM   24     ADVANCE SHEETS AND ONCE A WEEK SOMEONE REGISTERS A FOREIGN

04:03PM   25     JUDGMENT FROM MICHIGAN IN THIS COURT OR IN THE CENTRAL DISTRICT



                                   UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 62 of 71
                                                                                       62


04:03PM    1     AND HAS A NEW CASE NUMBER, AND IT NEEDS NEW EVIDENCE BECAUSE

04:03PM    2     THE DEFENDANT CAN SAY.     I DIDN'T VIOLATE THE INJUNCTION.     THE

04:03PM    3     INJUNCTION TOLD ME TO STOP THROWING STONES AT SUSIE.      I NEVER

04:03PM    4     THREW ANY STONES.

04:03PM    5          IT'S EXTREMELY ANALOGOUS EXCEPT THAT THEY HAVE A DIFFERENT

04:04PM    6     NAME FOR THE SECOND COURT THERE AS OPPOSED TO WE WOULD CALL IT

04:04PM    7     THE UNITED STATES DISTRICT COURT, IT'S JUST ONE WOULD BE FOR

04:04PM    8     THE SOUTHERN DISTRICT OF NEW YORK AND ONE WOULD BE FOR THE

04:04PM    9     NORTHERN DISTRICT OF CALIFORNIA.

04:04PM   10                 MR. POPOVIC:    IF THAT ANALOGY PROVED TRUE THEN I

04:04PM   11     WOULD SAY IN THAT SECOND ACTION YOU'VE GOT TO SERVE PROCESS IN

04:04PM   12     NEW YORK.   YOU CAN'T JUST SAY BECAUSE THEY APPEARED IN

04:04PM   13     CALIFORNIA, THEREFORE, THE COURT OF NEW YORK HAS JURISDICTION.

04:04PM   14                 MR. MOONEY:    I CERTAINLY AGREE WITH THAT.   I THINK

04:04PM   15     THAT JUST GOES BACK TO OUR ORIGINAL QUESTION ABOUT IN THIS

04:04PM   16     INSTANCE IN A FOREIGN COURT.

04:04PM   17                 THE COURT:    OKAY.

04:04PM   18          ANYTHING ELSE THAT YOU'D LIKE ME TO KNOW?      I KNOW WE

04:04PM   19     TALKED ABOUT THE OTHER CALIFORNIA STATUTE, THE OTHER ITEMS

04:04PM   20     THERE.   I DON'T THINK I NEED ANY HELP ON THOSE BUT OR --

04:04PM   21                 MR. POPOVIC:    WELL, IF YOUR HONOR -- SO THE OTHER

04:04PM   22     ITEMS, I MEAN, IN TALKING ABOUT PERSONAL JURISDICTION, I THINK

04:04PM   23     WE TOUCHED ON, WE ADDRESSED DUE PROCESS, AND WE ALSO ADDRESSED

04:04PM   24     THE LACK OF NOTICE.      BUT WE HAVE NOT, I THINK, ADDRESSED FRAUD.

04:04PM   25          SO IF YOUR HONOR -- THE ISSUE THERE AS I SEE IT IS A



                                     UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 63 of 71
                                                                                    63


04:05PM    1     QUESTION OF WHETHER THE FRAUD IS INTRINSIC FRAUD OR EXTRINSIC

04:05PM    2     FRAUD.

04:05PM    3          INTRINSIC FRAUD MEANS SOMEBODY LIES ON THE STAND, AND YOU

04:05PM    4     HAVE YOUR OPPORTUNITY TO CROSS-EXAMINE THEM, AND IF YOU DON'T

04:05PM    5     DO THAT, EVEN THOUGH THEY MAY HAVE DEFRAUDED THE COURT, THAT'S

04:05PM    6     NOT A BASIS TO SET ASIDE THE JUDGMENT.

04:05PM    7          EXTRINSIC FRAUD IS SOMETHING THAT PREVENTS A PARTY FROM

04:05PM    8     PUTTING ON ITS CASE, AND THAT'S WHAT HAPPENED HERE.

04:05PM    9          FIRST OF ALL, THERE'S NO DISPUTE.     PLAINTIFFS HAVE NEVER

04:05PM   10     DENIED THAT THEY FAILED OR THAT THE DE FONTBRUNE FAILED TO

04:05PM   11     DISCLOSE THE TRANSFER OF THE COPYRIGHTS TO THE ENFORCEMENT

04:05PM   12     COURT IN FRANCE.   THAT FACT IS UNDISPUTED.

04:05PM   13          THE ISSUE IS A LEGAL ISSUE OF WHETHER THAT FAILURE TO

04:05PM   14     DISCLOSE CONSTITUTES INTRINSIC FRAUD OR EXTRINSIC FRAUD OR I

04:05PM   15     ASSUME PLAINTIFFS WILL ARGUE THAT IT WASN'T FRAUD AT ALL, BUT

04:05PM   16     FROM OUR POSITION IT WAS A PERTINENT FACT TO THE COURT, INDEED

04:05PM   17     THE SUBSEQUENT CASE WHERE THE COURT SUE SPONTE FOUND A LACK OF

04:06PM   18     STANDING SHOWS JUST HOW PERTINENT IT WAS THAT WAS CONCEALED

04:06PM   19     FROM THE COURT.

04:06PM   20          AND UNDER THE CASE LAW, THAT COMBINATION OF CONCEALING

04:06PM   21     THAT FACT FROM THE COURT AND IN THIS CASE THE FACT THAT THERE

04:06PM   22     WAS NO SERVICE OF PROCESS MEANS THAT THE DEFENDANTS DID NOT

04:06PM   23     HAVE AN OPPORTUNITY TO ADDRESS THAT FRAUD IN THE UNDERLYING

04:06PM   24     FRENCH PROCEEDINGS.

04:06PM   25          AND THERE ARE -- THE CASES THAT WE HAVE CITED, THE PENTZ



                                    UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 64 of 71
                                                                                    64


04:06PM    1     VERSUS KUPPINGER CASE AND THE DE LA MATA CASE BOTH INVOLVE

04:06PM    2     ANALOGOUS CIRCUMSTANCES WHERE THERE WAS A FAILURE TO DISCLOSE

04:06PM    3     SOME FACT TO THE COURT THAT WAS DEEMED TO BE EXTRINSIC FRAUD.

04:06PM    4          PERHAPS THE CLASSIC EXAMPLE OF EXTRINSIC FRAUD IS WHEN A

04:06PM    5     PARTY PUTS THE WRONG COURT ADDRESS OR DOES SOME OTHER THING

04:06PM    6     THAT MAKES IT SO PHYSICALLY THE DEFENDANT CAN'T APPEAR, BUT

04:07PM    7     IT'S NOT LIMITED TO THAT.

04:07PM    8          THERE ARE OTHER THINGS THAT A PLAINTIFF CAN DO THAT ARE A

04:07PM    9     FRAUD UPON THE COURT THAT IF THEY WERE SOMEHOW CALLED TO THE

04:07PM   10     DEFENDANT'S ATTENTION, THE DEFENDANT MIGHT HAVE AN OPPORTUNITY

04:07PM   11     TO TRY AND ADDRESS THEM IN THE UNDERLYING PROCEEDINGS, BUT IF

04:07PM   12     THEY ARE NOT CALLED TO THE DEFENDANT'S ATTENTION, THEN THERE'S

04:07PM   13     NO OPPORTUNITY TO ADDRESS THEM, AND, THEREFORE, THE DEFENDANT

04:07PM   14     IS DEPRIVED OF ITS DAY IN COURT, AND THAT CONSTITUTES EXTRINSIC

04:07PM   15     FRAUD.

04:07PM   16                THE COURT:    OKAY.   DO YOU WANT TO SPEAK TO THE FRAUD

04:07PM   17     ISSUE?

04:07PM   18                MR. MOONEY:   WELL, FIRST OF ALL, I DON'T THINK

04:07PM   19     THERE'S ANY ISSUE OF FRAUD.      I MEAN, OUR VIEW, AND OBVIOUSLY

04:07PM   20     IT'S HIGHLY CONTESTED WITH HUGE DECLARATIONS, IS THAT THE COURT

04:07PM   21     WAS TOLD EVERYTHING CORRECTLY AND TRUTHFULLY AND THAT HE WAS

04:07PM   22     ENTITLED TO THE JUDGMENT.

04:07PM   23          BUT EVEN IF WE ASSUME THAT THE PLEADING, WHAT WE WOULD

04:07PM   24     CALL A COMPLAINT, RIGHT, HAD FALSE STATEMENTS IN IT, THERE'S NO

04:07PM   25     QUESTION THAT THAT IS INTRINSIC FRAUD.



                                   UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 65 of 71
                                                                                    65


04:07PM    1          COMMENTS TO THE CODE SPECIFIC TO THE ACT SPECIFICALLY SAY

04:08PM    2     FALSE TESTIMONY, FORGED DOCUMENTS, PRESUMABLY LYING IN A

04:08PM    3     COMPLAINT IS EVEN LESS BAD THAN FORGED DOCUMENTS.     THAT'S ALL

04:08PM    4     INTRINSIC.

04:08PM    5          NOTHING FRAUDULENT -- THERE WAS NO FRAUDULENT STATEMENT

04:08PM    6     ABOUT THE ADDRESS OF THE DEFENDANT BY THE PLAINTIFF.     EVEN IF

04:08PM    7     WE ASSUMED THERE WAS FRAUD, IT WENT TO THE MERITS, AND IT DID

04:08PM    8     NOT GO TO WHETHER THEY COULD APPEAR OR NOT.

04:08PM    9          I THINK I'VE SAID ENOUGH.     I APPRECIATE THE AMOUNT OF TIME

04:08PM   10     THAT YOUR HONOR HAS GIVEN US.

04:08PM   11                  MR. POPOVIC:   AND I DO AS WELL, YOUR HONOR, AND I

04:08PM   12     DON'T WANT TO OVERSTAY MY WELCOME IN THAT SENSE, BUT I THINK

04:08PM   13     JUST BRIEFLY ON THE PUBLIC POLICY POINT.

04:08PM   14          I JUST WANT TO MAKE ONE -- ON THE PUBLIC POLICY DEFENSE, I

04:08PM   15     WANT TO MAKE ONE POINT WHICH IS THAT THE NINTH CIRCUIT CASE

04:08PM   16     THAT HAS BEEN REFERRED TO BY PLAINTIFF, THE OHNO CASE,

04:09PM   17     SPECIFICALLY CONTEMPLATES THAT A FAIR USE DEFENSE COULD

04:09PM   18     IMPLICATE REPUGNANCY TO PUBLIC POLICY UNDER THE FIRST

04:09PM   19     AMENDMENT.

04:09PM   20          SO IN FOOTNOTE 23 IN THAT CASE THE COURT REFERS TO THE

04:09PM   21     SARL LOUIS FERAUD CASE FROM NEW YORK AND SAYS THAT "THE

04:09PM   22     DISTRICT COURT HAD HELD THE FRENCH JUDGMENT REPUGNANT TO PUBLIC

04:09PM   23     POLICY ON THE GROUNDS THAT IT WAS FUNDAMENTALLY AT ODDS WITH

04:09PM   24     PRINCIPLES OF FREE EXPRESSION PROTECTED BY THE U.S. AND NEW

04:09PM   25     YORK CONSTITUTION."    THEN IT CITES THE LOUIS FERAUD CASE AND



                                     UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 66 of 71
                                                                                   66


04:09PM    1     SAID, "THE SECOND CIRCUIT VACATED AND REMANDED FOR A MORE

04:09PM    2     THOROUGH COMPARISON OF THE FRENCH AND U.S. COPYRIGHT LAW AND

04:09PM    3     THE FAIR USE EXEMPTION FOR FIRST AMENDMENT PROTECTED ACTIVITY."

04:09PM    4          SO THAT IS IN THE CONTEXT OF WHETHER THIS FOREIGN JUDGMENT

04:09PM    5     FOR COPYRIGHT INFRINGEMENT SHOULD BE RECOGNIZED OR SHOULD BE

04:09PM    6     DENIED RECOGNITION BECAUSE IT IS CONTRARY TO PUBLIC POLICY.

04:10PM    7          PLAINTIFFS HAVE ARGUED THAT THE FAIR USE ISSUE THAT WE

04:10PM    8     HAVE RAISED DOESN'T RISE TO THAT LEVEL.      THE NINTH CIRCUIT HAS

04:10PM    9     SPECIFICALLY RECOGNIZED IT AS SOMETHING THAT MAY RISE TO THAT

04:10PM   10     LEVEL.

04:10PM   11                 THE COURT:    OKAY.   THANK YOU FOR THAT.

04:10PM   12                 MR. MOONEY:   I MEAN, MY ONLY POINT ON THIS IS THAT

04:10PM   13     THERE'S A COMMERCIAL DISPUTE BETWEEN TWO SETS OF VERY RICH

04:10PM   14     PEOPLE AND PHOTOGRAPHS ABOUT ART.

04:10PM   15          EVEN IF THE SARL CASE CAME OUT THE WAY THE DEFENDANTS

04:10PM   16     WOULD WANT IT TO COME OUT IN THE COURT BELOW, THAT WAS A NEWS

04:10PM   17     CASE.    THE ISSUE WAS WHETHER THEY COULD BE STOPPED FROM USING

04:10PM   18     IMAGES OF A PUBLIC THING OF A PUBLIC INTEREST.      THIS IS A

04:10PM   19     DISPUTE ABOUT A VERY ARCANE ISSUE, ABOUT A VERY ARCANE SEGMENT

04:10PM   20     OF THE ART MARKET INVOLVING WORK SOLD FOR THOUSANDS OF DOLLARS

04:10PM   21     BY BOTH PARTIES.

04:10PM   22          THERE'S NO CHANCE THAT A FAIR USE DEFENSE WOULD SUCCEED

04:10PM   23     AND EVEN IF IT DID, THE NINTH CIRCUIT MADE VERY CLEAR THAT

04:10PM   24     THERE ARE PLENTY OF THINGS THAT COULD NOT BE JUDGMENTS ENTERED

04:10PM   25     BY UNITED STATES COURTS THAT ARE NOT, QUOTE-UNQUOTE, "SO



                                    UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 67 of 71
                                                                                   67


04:11PM    1     OFFENSIVE AS TO BE PREJUDICIAL TO RECOGNIZE STANDARDS OF

04:11PM    2     MORALITY."    I THINK THAT THIS IS REALLY A COMMON SENSE

04:11PM    3     QUESTION.

04:11PM    4                  THE COURT:   THE LANGUAGE IS PRETTY FIERCE, ISN'T IT?

04:11PM    5                  MR. POPOVIC:   IT IS FIERCE, BUT I THINK THAT THIS

04:11PM    6     IS -- I'M NOT GOING TO REPEAT WHAT IS IN OUR PAPERS, BUT I

04:11PM    7     THINK WE HAVE AS GOOD OF A CASE AS I HAVE EVER SEEN OF A FAIR

04:11PM    8     USE ISSUE.

04:11PM    9          AND I DO TAKE ISSUE WITH COUNSEL'S CHARACTERIZATION OF OUR

04:11PM   10     CLIENTS WHICH APPEARED IN A FEW PLACES AS A WEALTHY INDIVIDUAL

04:11PM   11     WHO IS SELLING BOOKS FOR THOUSANDS OF DOLLARS.

04:11PM   12          FIRST OF ALL, THERE'S NO EVIDENCE OF PLAINTIFF'S WEALTH OR

04:11PM   13     LACK OF WEALTH OR OTHER DEFENDANT'S WEALTH OR LACK OF WEALTH.

04:11PM   14          SECOND OF ALL, THE BOOKS AS THE VERY EXHIBIT THAT

04:11PM   15     PLAINTIFFS HAVE ATTACHED SHOWS SELL FOR $150 A VOLUME AND THERE

04:11PM   16     ARE TWO VOLUMES AT ISSUE HERE.     SO IT'S $300 FOR THE BOOKS.

04:11PM   17          THE LAST THING THAT I WOULD LIKE TO BRIEFLY ADDRESS IS THE

04:11PM   18     DEFENSE BASED ON SUBSTANTIAL DOUBT ABOUT THE INTEGRITY OF THE

04:11PM   19     RENDERING COURT.

04:11PM   20          AND I WANT TO BE VERY CLEAR WITH YOUR COURT -- WITH YOUR

04:12PM   21     HONOR THAT WE ARE NOT IN ANY WAY ATTEMPTING TO IMPUGN THE

04:12PM   22     INTEGRITY OF THE JUDGE WHO SAT IN THE FRENCH CASE, NOR IS THAT

04:12PM   23     REQUIRED.

04:12PM   24          SO THE SUGGESTION THAT WE ARE CALLING IT A DULY APPOINTED

04:12PM   25     JUDICIAL OFFICIAL IN AN ADVANCED DEMOCRACY A CROOK, THAT'S



                                     UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 68 of 71
                                                                                   68


04:12PM    1     REALLY NOT FAIR.   THAT'S NOT WHAT IS HAPPENING.

04:12PM    2          WHAT WE'RE TALKING ABOUT HERE IS A SET OF CIRCUMSTANCES

04:12PM    3     THAT IF YOU LOOK AT THE TOTALITY OF WHAT HAPPENED IN THE FRENCH

04:12PM    4     PROCEEDINGS, THERE'S GOOD REASON TO QUESTION THE INTEGRITY OF

04:12PM    5     THOSE PROCEEDINGS.   THERE WAS A LACK OF NOTICE.     THERE WAS

04:12PM    6     FRAUDULENT CONCEALMENT OF AN IMPORTANT FACT.       THERE WAS A LACK

04:12PM    7     OF PROOF AS TO HOW THE BOOKS GOT TO FRANCE, AS TO WHAT WAS IN

04:12PM    8     THEM.   THERE WAS AN AWARD IN AN ARBITRARY AND PUNITIVE AMOUNT.

04:12PM    9          THE NOTION THAT THE EXISTENCE OF A COUPLE OF BOOKS IN A

04:12PM   10     BOOKSTORE COULD CAUSE THE PLAINTIFF TO SUFFER 2 MILLION EUROS

04:12PM   11     IN DAMAGE, THAT'S KIND OF HARD TO ACCEPT.     AND THERE'S NO

04:13PM   12     REQUIREMENT IN THE STATUTE THAT THERE HAS TO BE, QUOTE,

04:13PM   13     "CORRUPTION IN THE COURT."

04:13PM   14          AND INDEED THERE'S A CASE THAT IS CITED IN OUR PAPERS FROM

04:13PM   15     THE CENTRAL DISTRICT FROM JUDGE BEVERLY REID O'CONNELL, AND I'M

04:13PM   16     SORRY THAT WE KEEP RETURNING TO PEOPLE WHO HAVE SADLY PASSED

04:13PM   17     AWAY TOO SOON, BUT WHERE SHE TALKS ABOUT A CASE BASED ON --

04:13PM   18     THAT WOULD TRIGGER THIS DEFENSE THAT IS BASED ON FACTS THAT DO

04:13PM   19     NOT INCLUDE CORRUPTION.

04:13PM   20          SO IN THAT CASE THE LACK OF INTEGRITY WAS BASED ON AND

04:13PM   21     THIS IS THE ANYANG XINYI ELECTRIC GLASS CASE AT 2016 WESTLAW

04:13PM   22     7435482.   IN THAT CASE THE FOREIGN COURT IGNORED THE

04:13PM   23     DEFENDANT'S ARGUMENT THAT PLAINTIFFS SUBMITTED FORGED

04:13PM   24     DOCUMENTS.   THE FOREIGN COURT ALLEGEDLY PERMITTED A -- ONE FIRM

04:13PM   25     TO REPRESENT BOTH SIDES IN A RELATED LAWSUIT, AND THE FOREIGN



                                    UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 69 of 71
                                                                                    69


04:14PM    1     COURT IMPROPERLY DISREGARDED AN ARBITRATION PROVISION.

04:14PM    2          THERE'S NO ALLEGATION THAT THE FOREIGN JUDGE ACCEPTED A

04:14PM    3     BRIBE OR DID ANYTHING LIKE THAT, AND THAT WAS ENOUGH FOR JUDGE

04:14PM    4     O'CONNELL TO SAY THAT THAT TRIGGERS THIS DEFENSE OF A LACK OF

04:14PM    5     INTEGRITY.

04:14PM    6                  THE COURT:    SO I'M JUST CURIOUS, AND THIS IS APROPOS

04:14PM    7     OF NOTHING PERHAPS OTHER THAN MY CURIOSITY, BUT HAS YOUR CLIENT

04:14PM    8     PAID ANYTHING ON THE JUDGMENT AT ALL?         HAS THERE BEEN ANY

04:14PM    9     PAYMENT ON THE FRENCH JUDGEMENT?

04:14PM   10                  MR. POPOVIC:   NOT THAT I'M AWARE OF.

04:14PM   11                  THE COURT:    OKAY.   ALL RIGHT.   MR. MOONEY, ANYTHING

04:14PM   12     IN CLOSING, SIR?

04:14PM   13                  MR. MOONEY:    I THINK IF OPPOSING COUNSEL AGREES THAT

04:14PM   14     THEY ARE NOT CALLING THE JUDGE IN FRANCE A CROOK OR CORRUPT,

04:14PM   15     THEN WE SHOULD WIN THIS ARGUMENT.

04:14PM   16                  THE COURT:    ANYTHING FURTHER?

04:14PM   17                  MR. POPOVIC:   NO, YOUR HONOR.

04:14PM   18                  THE COURT:    MS. PEARCE, ANYTHING FURTHER?

04:14PM   19                  MS. PEARCE:    NO, YOUR HONOR.

04:14PM   20                  THE COURT:    WELL, THANK YOU VERY MUCH.    I APPRECIATE

04:14PM   21     THE CONVERSATION.    IT'S BEEN VERY HELPFUL.

04:14PM   22                  MR. POPOVIC:   THANK YOU VERY MUCH, YOUR HONOR.

04:14PM   23                  MR. MOONEY:    THANK YOU, YOUR HONOR.

04:14PM   24                  THE COURT:    IT'S A FASCINATING CASE AND A

04:14PM   25     CHALLENGING ONE.



                                     UNITED STATES COURT REPORTERS
               Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 70 of 71
                                                                                 70


04:15PM    1                MR. POPOVIC:   THANK YOU, YOUR HONOR.   WE APPRECIATE

04:15PM    2     YOU ALLOWING US THE TIME TO DISCUSS IT.

04:15PM    3                THE COURT:    NOT AT ALL.   MATTER IS UNDER SUBMISSION.

04:15PM    4                MR. MOONEY:    THANK YOU, YOUR HONOR.

04:15PM    5          (COURT CONCLUDED AT 4:15 P.M.)

           6

           7

           8

           9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25



                                   UNITED STATES COURT REPORTERS
     Case 5:13-cv-05957-EJD Document 81 Filed 10/11/18 Page 71 of 71


 1

 2

 3                          CERTIFICATE OF REPORTER

 4

 5

 6

 7          I, THE UNDERSIGNED OFFICIAL COURT REPORTER OF THE UNITED

 8     STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA,

 9     280 SOUTH FIRST STREET, SAN JOSE, CALIFORNIA, DO HEREBY

10     CERTIFY:

11          THAT THE FOREGOING TRANSCRIPT, CERTIFICATE INCLUSIVE, IS

12     A CORRECT TRANSCRIPT FROM THE RECORD OF PROCEEDINGS IN THE

13     ABOVE-ENTITLED MATTER.

14

15
                                ______________________________
16                              IRENE RODRIGUEZ, CSR, RMR, CRR
                                CERTIFICATE NUMBER 8074
17

18
                                DATED:   OCTOBER 10, 2018
19

20

21

22

23

24

25



                         UNITED STATES COURT REPORTERS
